235 F.3d 292 (7th Cir. 2000)
WILLIAM A. BOOKS and  MICHAEL SUETKAMP, Plaintiffs-Appellants,v.CITY OF ELKHART, INDIANA, Defendant-Appellee.
No. 00-1114
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED MAY 12, 2000DECIDED DECEMBER 13, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend  Division.  No. 98 C 230--Allen Sharp, Judge.[Copyrighted Material Omitted]
Before RIPPLE, MANION and WILLIAMS, Circuit  Judges.
RIPPLE, Circuit Judge.


1
On the lawn of  the City of Elkhart's Municipal Building  stands a monument inscribed with the Ten  Commandments. William A. Books and  Michael Suetkamp, residents of Elkhart,  object to the display of this monument on  government property. They brought this  action in the district court, claiming  that the display of the monument by the  City of Elkhart violates the  Establishment Clause of the First  Amendment to the Constitution of the  United States. The district court granted  summary judgment for the City of Elkhart.  For the reasons set forth in the  following opinion, we reverse the  judgment of the district court and remand  for proceedings consistent with this  opinion.


2
* BACKGROUND

A.  Facts

3
A monument inscribed with the Ten  Commandments is located on the lawn in  front of the Municipal Building of the  City of Elkhart ("the City" or  "Elkhart"). The plaintiffs, residents of  Elkhart, object to the presence of this  monument in this location. We therefore  must determine whether this presence of  the monument violates the Establishment  Clause of the Constitution of the United  States, which has been made applicable to  the states through the Fourteenth  Amendment.1 This task requires that we  examine the history of the monument's  placement and maintenance as well as the  physical characteristics of the monument  and of the surrounding area.

1.

4
In the 1940s, a juvenile court judge in  Minnesota, E. J. Ruegemer, inaugurated  the Youth Guidance Program. Disheartened  by the growing number of youths in  trouble, he sought to provide them with a  common code of conduct. He believed that  the Ten Commandments might provide the  necessary guidance. Judge Ruegemer  originally planned to post paper copies  of the Ten Commandments in juvenile  courts, first in Minnesota and then  across the country. To help fund his  idea, he contacted the Fraternal Order of  Eagles ("FOE"), a service organization  dedicated to promoting liberty, truth,  and justice. At first, FOE rejected Judge  Ruegemer's idea because it feared that  the program might seem coercive or  sectarian. In response to these concerns,  representatives of Judaism,  Protestantism, and Catholicism developed  what the individuals involved believed to  be a nonsectarian version of the Ten  Commandments because it could not be  identified with any one religious group.  After reviewing this version, FOE agreed  to support Judge Ruegemer's program.


5
Around this same time, motion picture  producer Cecil B. DeMille contacted Judge  Ruegemer about the program. DeMille, who  was working to produce the movie "The Ten  Commandments," suggested that, rather  than posting mere paper copies of the Ten  Commandments, the program distribute  bronze plaques. Judge Ruegemer replied  that granite might be a more suitable  material because the original Ten  Commandments were written on granite.  DeMille agreed with Judge Ruegemer's  suggestion, and the judge thereafter  worked with two Minnesota granite  companies to produce granite monuments  inscribed with the Ten Commandments.  Local chapters of FOE financed these  granite monuments and then, throughout  the 1950s, donated them to their local  communities. The Elkhart chapter of FOE  donated its version of the Ten  Commandments monument to the City of  Elkhart in 1958.


6
Elkhart's newspaper, The Elkhart Truth,  published an article about the dedication  of the Ten Commandments monument to the  City of Elkhart. See R.29, Ex.A,  Ceremonies Pay Tribute in Memorial Day  Rite; City Given Decalogue, The Elkhart  Truth, May 31, 1958, at 1. The dedication  was a part of the City's Memorial Day  ceremonies, and the participants in the  dedication included Robert Long, city  controller; Mahlon Hull, past president  of the Elkhart Chapter of FOE; Dale  Swihart, lodge secretary for FOE; the  Reverend William Gieranowski, assistant  pastor of St. Vincent's Catholic Church;  the Reverend W. W. Kenhell, outgoing  president of the Elkhart Ministerial  Association; and Rabbi M. E. Finkelstein  of Temple Israel.


7
According to the newspaper, Reverend  Kenhell spoke at the ceremony, imparting  the message that "Americans have  inherited moral power from the founding  fathers of our country, . . . and if they  will accept the precepts of the Ten  Commandments, it will provide their  redemption from today's strife and fear."  Id. Father Gieranowski also spoke at the  ceremony and stated that moral law does  not change and that the Ten Commandments  should be engraved not only in stone but  in the hearts, minds, and consciences of  everyone. See id. Finally, the newspaper  noted, Rabbi Finkelstein explained that  the dedication of the monument "should be  an occasion for dedication of everyone to  the high ideals inherent in the American  way of life." Id.

2.

8
As we have noted earlier, Elkhart's Ten  Commandments monument is located on the  lawn in front of the City's Municipal  Building. The Municipal Building,  situated on the corners of Second and  High Streets in downtown Elkhart,  contains the mayor's office, the City's  legal and human relations departments,  the city court, the prosecutor's office,  and the offices of the Common Council.  Above the main entrance to the Municipal  Building is a bas relief of an elk's  head. Directly to the left of the elk's  head is the word "DEDICATVM," and on the  immediate right of the elk's head is the  word "JVSTITIAM."2 R.29 & 31, Ex.14-16.


9
The lot for the Municipal Building  contains the building itself, sidewalks,  and a parking area. Between the building  and the sidewalks is a grass lawn that is  approximately 25 feet wide. Within this  lawn are three monuments. The City  maintains this lawn surrounding the  monuments but does not contribute any  time, money, or effort to the maintenance  of the monuments themselves.


10
On the southeast corner of the  building's lot--the corner nearest the  intersection--are the Revolutionary War  Monument and the Freedom Monument. The  Revolutionary War Monument, closest to  the street, is a large stone, which bears  a plaque and is surrounded by a bed of  flowers. See R.29 & 31, Ex.23-24. The  plaque explains that the monument was  donated by the Daughters of the American  Revolution in honor of the Revolutionary  War soldiers buried in Elkhart County.  Behind the Revolutionary War Monument is  the Freedom Monument. The Freedom  Monument is a brick pillar with a light  on its top. A plaque on the pillar reads: "BEHOLD FRIEND, YOU ARE NOW ON HALLOWED  GROUND FOR HERE BURNS FREEDOMS HOLY  LIGHT." R.29 & 31, Ex.25. Collectively,  the Revolutionary War Monument and the  Freedom Monument are referred to as the  War Memorial.


11
On the northeast corner of the lot is  the Ten Commandments monument.3 The  Ten Commandments monument is made of  granite and stands six feet high and  three and one-half feet wide. The largest  portion of the monument is consumed by  the text of the Ten Commandments. The  face of the monument reads as follows

The Ten Commandments

12
I AM the LORD thy God.


13
Thou shalt have no other gods before me.


14
Thou shalt not make to thyself any graven  images.


15
Thou shalt not take the Name of the Lord  thy God in vain.


16
Remember the Sabbath day, to keep it  holy.


17
Honor thy father and thy mother, that thy  days may be long upon the land which the  Lord thy God giveth thee.


18
Thou shalt not kill.


19
Thou shalt not commit adultery.


20
Thou shalt not steal.


21
Thou shalt not bear false witness against  thy neighbor.


22
Thou shalt not covet thy neighbor's  house.


23
Thou shalt not covet thy neighbor's wife,  nor his manservant, nor his maidservant,  nor his cattle, nor anything that is thy  neighbor's.


24
R.29 & 31, Ex.5. This text, as stated  previously, is an amalgamation of Jewish,  Protestant, and Catholic versions of the  Ten Commandments.


25
At the top of the monument, there are  two small tablets that contain ancient  Hebrew script. Surrounding both of these  tablets is a floral design, and between  the two tablets is an eye within a  pyramid--an all-seeing eye.4  Immediately below the all-seeing eye is  an American Eagle grasping the American  flag. Below the text on the monument are  two small Stars of David. In the center  of the two stars is a similarly sized  symbol representing Christ: two Greek  letters, Chi and Rho, superimposed upon  each other. At the base of the monument  is a small scroll, which reads as  follows

PRESENTED TO

26
THE CITY OF ELKHART, IND.

BY
ELKHART AERIE NO. 395
FRATERNAL ORDER OF EAGLES
MAY, 1958

27
Id.


28
Photos of the Ten Commandments monument  and of the front of the Municipal  Building were included in the trial  record and are attached as appendices to  this opinion.

3.

29
Insofar as this record shows, the  presence of the Ten Commandments monument on the lawn of the Elkhart Municipal  Building produced no controversy until  1998. In that year, the City's mayor was  informed that, unless the monument was  removed, a lawsuit would be filed. After  this warning was received, the Common  Council of the City of Elkhart convened  on May 4, 1998, and adopted a resolution  "regarding the display of the Ten  Commandments on public property." R.29,  Ex.B. According to this resolution, the  monument and the symbols on its face  recognize the historical and cultural  significance of the Ten Commandments. The  Common Council noted in its resolution  that numerous other historical and  cultural plaques are inside the Municipal  Building. The Common Council further  emphasized that "the Ten Commandments  have had a significant impact on the  development of the fundamental legal  principles of Western Civilization." Id.  Finally, the Common Council concluded  that, because the Ten Commandments  monument "is a historical and cultural  monument that reflects one of the  earliest codes of human conduct," it was  proper for the monument to remain. Id.  Because the Common Council did not remove  the monument, two residents of Elkhart  filed this action against the City of  Elkhart.

4.

30
Plaintiff William Books is a resident of  Elkhart County and has resided in Elkhart  since the early 1980s. In Mr. Books'  affidavit, he states that "[t]o the  extent that I must, or wish to, go to the  Municipal Building to participate as a  citizen of Elkhart I must come into  direct and unwelcome contact with the  [Ten Commandments] monument." R.24,  Attachment 1, at 2. Mr. Books explains  that, in the past, he has gone to the  Municipal Building to pay a traffic  ticket and to attend City Council  meetings when the issues discussed were  ones that interested him. Also, notes Mr.  Books, his deposition for this case was  conducted in the City Attorney's office  in the Municipal Building. As Mr. Books  explains, although he could use the  Municipal Building's side entrance  instead of its main entrance in order to  avoid the monument, he "know[s] the Ten  Commandments monument is there whether  [he] see[s] it or not." Id. at 3.


31
Mr. Books further explains that he  passes the monument in his daily  activities, including: riding his bicycle  on a route that passes the Municipal  Building; patronizing the Elkhart Public  Library, which is located across the  street from the Municipal Building; and  visiting his landlord's office and his  cousin's house, both of which are located  near the Municipal Building. He states  that, in order to avoid seeing the Ten  Commandments monument, he "would have to  assume the special burden of altering  [his] daily routine so as to avoid this  direct and unwelcome contact." Id. at 2.


32
Plaintiff Michael Suetkamp is also a  resident of Elkhart County and has lived  in Elkhart since the early 1990s. In his  affidavit, Mr. Suetkamp states that he is  an atheist and is offended deeply by the  placement of the Ten Commandments  monument on the property of the City of  Elkhart. He states that he must come in  direct and unwelcome contact with the  monument to participate as a citizen of  Elkhart. As he explains, he has entered  the Municipal Building to pay a traffic  ticket, to attend a City Council meeting,  to talk to the City Council's Clerk, and  to have his deposition taken by the City  Attorney in this case.


33
Mr. Suetkamp also avers that he comes in  direct and unwelcome contact with the  monument in his daily activities. For  example, he states that the route he  takes to return home from work passes the  Municipal Building and that he sometimes  sees the monument when entering the  Elkhart Public Library. Although he  passes the monument frequently, Mr.  Suetkamp admits that he does not look di  rectly at it every time, but he states  that "[e]ven if I don't see it, I  certainly know it is there." R.24,  Attachment 4, at 2.

B.  Proceedings in the District Court

34
The district court held that the  placement of the Ten Commandments  monument on the lawn of the Elkhart  Municipal Building did not violate the  Establishment Clause. When analyzing the  placement of the monument under the test  set out in Lemon v. Kurtzman, 403 U.S.  602 (1971), the court examined (1)  whether the City had a secular purpose in  maintaining the monument, (2) whether the  primary effect of the monument was to  advance religion, and (3) whether the  City's action fostered an excessive  entanglement of government with religion.  See id. at 612-13. After stating that the  third prong did not apply, the court  found that Elkhart had a secular purpose  for the monument. According to the court,  the City's purpose in accepting the  monument, promoting morality in youths,  is a legitimate aim of government and is  a traditional part of the police powers  of the state. Also, the court stated, the  City's purpose in continuing to display  the monument, to maintain exhibits of  cultural and historical significance on  City property, is also secular.


35
The court also discussed whether the  monument had the effect of endorsing  religion. It noted that this question is  asked from the perspective of a  reasonable observer who is charged with  knowledge of the history and context of  the display. The court stated that a  reasonable observer looking at the  monument would know that the Ten Command  ments has both religious and historical  significance and would acknowledge the  significance of the religious symbols on  the monument as signs of the major  religions of this country at the time of  the monument's donation. The court next  pointed out that a reasonable observer  would view the Ten Commandments monument  as part of the City's overall collection  of displays of historical and cultural  significance. As the court explained, the  lawn in front of the Municipal Building  is small, and the City could not be  expected to put all of its displays in  one place. The court then held that it  does not violate the Establishment Clause  for the City of Elkhart to acknowledge  the importance of the Ten Commandments in  the legal and moral development of the  nation by displaying the monument on the  lawn of the Municipal Building.5

II
DISCUSSION
A.  Standard of Review

36
We review de novo the decision of the  district court to grant summary judgment.  See Wright v. Illinois Dep't of  Corrections, 204 F.3d 727, 729 (7th Cir.  2000). Summary judgment is proper when  the "pleadings, depositions, answers to  interrogatories, and admissions on file,  together with the affidavits, if any,  show that there is no genuine issue as to  any material fact and that the moving  party is entitled to a judgment as a  matter of law." Fed. R. Civ. P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317,  322-23 (1986). In determining whether a  genuine issue of material fact exists, we  must review the record in the light most  favorable to the plaintiffs and make all  reasonable inferences in their favor. See  Anderson v. Liberty Lobby, Inc., 477 U.S.  242, 255 (1986). Here, the parties do not  dispute the material facts, so we shall  review de novo the district court's  conclusions of law. See Freedom From  Religion Found., Inc. v. City of  Marshfield, 203 F.3d 487, 490 (7th Cir.  2000).

B.  Standing
1.

37
Under Article III of the Constitution of  the United States, a plaintiff must have standing to bring an action before a  federal court. To have standing, the  Supreme Court has explained, the  plaintiff must allege (1) that he has  suffered an injury in fact (2) that is  fairly traceable to the action of the  defendant and (3) that will likely be  redressed with a favorable decision. See  Lujan v. Defenders of Wildlife, 504 U.S.  555, 560-61 (1992). Here, the dispute  centers on the first element whether the  plaintiffs suffered an injury in fact by  the City's display of the Ten  Commandments on government property.


38
To allege adequately an injury in fact,  a plaintiff must show "an invasion of a  legally protected interest which is (a)  concrete and particularized and (b)  actual or imminent, not conjectural or  hypothetical." Id. at 560 (citations and  quotation marks omitted). In the context  of the Establishment Clause, our cases  have required that, to allege properly  that a plaintiff has suffered an injury  in fact from the display of a religious  object, the individual may show he has  undertaken a special burden or has  altered his behavior to avoid the  offensive object. See, e.g., Freedom From  Religion Found., 203 F.3d at 489 (avoids  using the park); Gonzales v. North  Township, 4 F.3d 1412, 1416-17 (7th Cir.  1993) (avoids area of the park); Harris  v. City of Zion, 927 F.2d 1401, 1405 (7th  Cir. 1991) (alters travel routes); Doe v.  Village of Crestwood, 917 F.2d 1476, 1478  (7th Cir. 1990) (will stay away from  festival); American Civil Liberties Union  v. City of St. Charles, 794 F.2d 265, 269  (7th Cir. 1986) (alters behavior by  detouring); Doe v. Small, 726 F. Supp.  713, 718-19 (N.D. Ill. 1989), rev'd en  banc on other grounds, 964 F.2d 611 (7th  Cir. 1992) (avoids using park).


39
The district court here, however, relied  on Doe v. County of Montgomery, 41 F.3d  1156 (7th Cir. 1994), to determine  whether the plaintiffs had suffered an  injury in fact even though they had not  altered their behavior to avoid the Ten  Commandments monument. In Doe, a  permanent metal sign, hanging over the  main entrance of the county's courthouse, read "THE WORLD NEEDS GOD." The  plaintiffs were residents of the county  and wished to avoid the sign; however, in  order to participate as citizens of their  county and to fulfill certain legal  obligations, they needed to use the  courthouse. They alleged that they had to  come in direct and unwelcome contact with  the sign when using the courthouse. In  that case, we held that the plaintiffs'  allegations that they must come in direct  and unwelcome contact with the religious  display to participate fully as citizens  of their county and to fulfill their  legal obligations were sufficient to show  that they had suffered an injury in fact.  See id. at 1159. As we stated, "direct  and unwelcome exposure to a religious  message cannot be distinguished from the  'injuries' of other plaintiffs who have  had standing to bring claims under the  Establishment Clause." Id. at 1159. We  then noted that both the Supreme Court  and this court have found standing for  constitutional challenges to religious  conduct when the plaintiffs did not  assume a special burden or alter their  behavior. See Lee v. Weisman, 505 U.S.  577 (1992) (student and parent objected  to planned invocations and benedictions  at non-mandatory graduation ceremonies);  Wallace v. Jaffree, 472 U.S. 38 (1985)  (school children and parents objected to  one-minute period of silence); Stone v.  Graham, 449 U.S. 39 (1980) (per curiam)  (students and parents objected to posting  of Ten Commandments); School Dist. of  Abington Township v. Schempp, 374 U.S.  203, 205, 224 n.9 (1963) (school children  and parents objected to reading of Bible  in school although students could chose  to be absent at time or to not  participate); Berger v. Rensselaer Cent.  Sch. Corp., 982 F.2d 1160, 1164 n.4 (7th  Cir. 1993) (parent of school children  objected to distribution of Gideon Bibles  in the schools); Sherman v. Community  Consol. Sch. Dist. 21 of Wheeling Township, 980 F.2d 437, 441 (7th Cir.  1992) (student objected to recitation of  Pledge of Allegiance).


40
The district court followed the holding  of Doe and noted that the plaintiffs had  alleged that they must come in direct and  unwelcome contact with the Ten  Commandments monument to participate  fully as citizens of Elkhart and to  fulfill their legal obligations. The  court questioned whether the plaintiffs  had to look at the monument to enter the  Municipal Building, as the plaintiffs in  Doe had to see the sign over the main  entrance to enter the county courthouse,  but found that the facts were  sufficiently close to fit within the rule  of Doe. Therefore, the plaintiffs had  standing to challenge the placement of  the monument in front of the Municipal  Building.

2.

41
The plaintiffs bear the burden of  establishing that they have standing to  bring this action. See Doe, 41 F.3d at  1159. To meet that burden, plaintiffs  Books and Suetkamp both allege that they  must come in direct and unwelcome contact  with the Ten Commandments monument to  participate fully as citizens of Elkhart  and to fulfill certain legal duties.  Moreover, they each allege specific  examples in which they have entered the  Municipal Building to participate as a  citizen of Elkhart or to fulfill a legal  obligation.


42
According to the City, the plaintiffs  must alter their behavior to avoid the  Ten Commandments monument before they can  allege that they have suffered an injury  in fact. In Doe, the City submits, the  plaintiffs wished to avoid the religious  sign above the courthouse's main entrance  but could not do so if they wished to use  the courthouse and to participate as  citizens of the county. Here, the City  argues, the plaintiffs could have entered  the Municipal Building through  alternative entrances, or, even if  entering through the main entrance, they  could have passed along the back of the  Ten Commandments monument. Because of  these two options, the City contends, the  plaintiffs did not need to come in direct  and unwelcome contact with the text on  the Ten Commandments monument in order to  participate as citizens of Elkhart or to  fulfill their legal obligations. Thus,  the City asserts, the plaintiffs have not  alleged that they suffered an injury in  fact by the placement of the Ten  Commandments monument on the lawn of the  Municipal Building.

3.

43
As this court discussed in Doe, the  Supreme Court has addressed the  requirements for standing when a  plaintiff must view a religious symbol in  his daily routine or when he is forced to  come in contact with religious conduct  through participation in school or in  government. See Doe, 41 F.3d at 1160. As  we demonstrated in Doe, our holding in  that case is grounded firmly in the  precedent of the Supreme Court.  Therefore, we must conclude that the  plaintiffs have standing to challenge the  placement of the Ten Commandments  monument on the lawn of the Municipal  Building.


44
We agree with the district court that  there is no principled distinction  between the facts of Doe and the facts  presented here. In Doe, the plaintiffs  were required to come in direct and  unwelcome contact with the religious  display in order to participate fully in  government and to fulfill their legal  obligations. Here, the plaintiffs must do  the same. Although it is true that the  plaintiffs here could have altered their  path into the Municipal Building to avoid  the monument, an act that would have  given them standing under Seventh Circuit  precedent, see, e.g., Freedom From  Religion Found., 203 F.3d at 489; City of  St. Charles, 794 F.2d at 269, they were  not obligated to do so to suffer an  injury in fact, see Doe, 41 F.3d at 1160-  61. Moreover, because the plaintiffs are  aware of the words written on the front  of the monument, merely walking behind it  will not eradicate the injury they  allegedly suffered by passing the  TenCommandments monument. We therefore  conclude that a plaintiff may allege an  injury in fact when he is forced to view  a religious object that he wishes to  avoid but is unable to avoid because of  his right or duty to attend the  government-owned place where the object  is located. See Doe, 41 F.3d at 1159-61.  Therefore, the plaintiffs have alleged  sufficient facts to demonstrate that they  suffered an injury in fact by the  placement of the Ten Commandments  monument on the lawn of the Municipal  Building.

C.  Governing Principles and Application

45
Although various members of the Supreme  Court of the United States have  criticized it,6 the test first  enunciated by the Court in Lemon v.  Kurtzman, 403 U.S. 602 (1971), remains  the prevailing analytical tool for the  analysis of Establishment Clause claims.  As an intermediate federal appellate  court, we are obliged by the doctrines of  stare decisis and precedent to employ  that methodology unless instructed  otherwise by the Supreme Court.7 See,  e.g., Freedom From Religion Found., 203  F.3d at 493 (emphasizing Lemon test in  Establishment Clause analysis);  Bridenbaugh v. O'Bannon, 185 F.3d 796,  797 (7th Cir. 1999) (same); Tanford v.  Brand, 104 F.3d 982, 986 (7th Cir. 1997)  (same); Kerr v. Farrey, 95 F.3d 472, 476-  80 (7th Cir. 1996) (same); Fleischfresser  v. Directors of Sch. Dist. 200, 15 F.3d  680, 685-86 (7th Cir. 1994) (same);  Sherman, 8 F.3d at 1163-64 (same). Under  the approach mandated by Lemon, we must  consider: (1) whether the government  activity in question has a secular  purpose, (2) whether the activity's  primary effect advances or inhibits  religion, and (3) whether the government  activity fosters an excessive  entanglement with religion. See Lemon,  403 U.S. at 612-13. Governmental action  is violative of the constitutional  prohibition against the establishment of  religion if it violates any one of these  three prongs. See Edwards v. Aguillard,  482 U.S. 578, 583 (1987). In this case,  the plaintiffs do not contend that the  display of the monument involves an  excessive entanglement with religion;  therefore, we shall confine our  discussion to the first two prongs of the  analysis.


46
Before turning to the situation before  us, we also note that, in more recent  cases, the Supreme Court has, on  occasion, articulated these first two  prongs in terms of an "endorsement" test.  See County of Allegheny v. American Civil  Liberties Union, Greater Pittsburgh  Chapter, 492 U.S. 573, 592 (1989)  (formally accepting the endorsement test  and stating that "[i]n recent years, we  have paid particularly close attention to  whether the challenged governmental  practice either has the purpose or effect  of 'endorsing' religion, a concern that  has long had a place in our Establishment  Clause jurisprudence"); see also Santa Fe  Indep. Sch. Dist. v. Doe, 120 S. Ct.  2266, 2278 (2000) (asking whether the  state endorsed religion by allowing a  student to lead a prayer to open high  school football games); Capitol Square  Review & Advisory Bd. v. Pinette, 515  U.S. 753, 763-65 (1995) (acknowledging  endorsement test but stating that it did  not apply in the case at hand because the  correct analysis for private religious  speech in a public forum was under the  Free Speech Clause). As we noted recently  in Freedom From Religion Foundation,  "[u]nder this test, 'the effect prong  asks whether, irrespective of  government's actual purpose, the practice  under review in fact conveys a message of  endorsement or disapproval.'" 203 F.3d at  493 (quoting Lynch v. Donnelly, 465 U.S.  668, 690 (1984) (O'Connor, J.,  concurring)).

1.

47
The first part of our inquiry must be to  determine whether the display of this  tablet by the City of Elkhart has the  primary purpose of "advancing or  inhibiting religion." Agostini v. Felton,  521 U.S. 203, 222-23 (1997). As the Court  has explained, "'The purpose prong of the  Lemon test asks whether the government's  actual purpose is to endorse or  disapprove of religion.'" Aguillard, 482  U.S. at 585 (quoting Lynch, 465 U.S. at  690 (O'Connor, J., concurring)). In  determining whether this particular  display of the Ten Commandments can be  said to have a valid secular purpose, we  must evaluate the totality of the  circumstances surrounding the placement  and maintenance of the monument.


48
As a starting point, we do not think it  can be said that the Ten Commandments,  standing by themselves, can be stripped  of their religious, indeed sacred,  significance and characterized as a moral  or ethical document. Indeed, the Supreme  Court made this point clear in Stone v.  Graham, 449 U.S. 39 (1980), when it noted  that a simple reading of the Ten  Commandments does not permit us to ignore  that they transcend "arguably secular  matters, such as honoring one's parents,  killing or murder, adultery, stealing,  false witness, and covetousness. Rather,  the first part of the Commandments  concerns the religious duties of  believers:  worshipping the Lord God  alone, avoiding idolatry, not using the  Lord's name in vain, and observing the  Sabbath Day." Id. at 41-42 (citations  omitted). Indeed, when one goes beyond  the text itself and regards this  particular display, the religious nature  of the document is emphasized by the very  format of the monument. Notably, the  prefatory words "I am the Lord thy God"  are set out in large lettering at the top  of the text. R.29 & 31, Ex.5. This  religious format is enhanced, not  detracted from, by the etchings at the  bottom of the tablet of the Stars of  David and the Chi Rho symbol, a  distinctive Christian symbol. It cannot  be doubted, therefore, that this monument  bearing the Ten Commandments possesses a  religious nature.


49
The display of a religious symbol still  may, under certain circumstances, have a  secular purpose. The text of the Ten  Commandments no doubt has played a role  in the secular development of our society  and can no doubt be presented by the  government as playing such a role in our  civic order. For example, on the wall of  the Supreme Court there is a frieze that  contains Moses holding the Ten  Commandments. The frieze contains  depictions of two other religious  figures, Confucius and Mohammed, but it  also includes Caesar Augustus, William  Blackstone, Napol on Bonaparte, and John  Marshall. Justice Stevens has stated that  the placement of all of these historic  figures together on the frieze signals a  respect for great lawgivers, not great  proselytizers. See County of Allegheny,  492 U.S. at 652 (Stevens, J., concurring  in part and dissenting in part). This is  a fitting message, he tells us, for the  wall of a courtroom. See id. at 653. A  display is unconstitutional, according to  Justice Stevens, "only when its message,  evaluated in the context in which it is  presented, is nonsecular." Id. at 652.  Indeed, the Court in Stone emphasized  that the challenged statute that required  the posting of the Ten Commandments on  schoolroom walls did not present "a case  in which the Ten Commandments are  integrated into the school curriculum,  where the Bible may constitutionally be  used in an appropriate study of history,  civilization, ethics, comparative  religion, or the like." 449 U.S. at 42.


50
The Supreme Court has stressed the  importance of the context of a clearly  religious symbol in determining whether  the purpose in displaying the symbol is  religious or secular. We also have  emphasized that religious symbols should  not be considered in the abstract;  instead, courts must ask "whether the  particular display at issue, considered  in its overall context, could be said to  advance religion." American Jewish  Congress v. City of Chicago, 827 F.2d  120, 125 (7th Cir. 1987).


51
Here, the record discloses no  significant attempt by the City of  Elkhart to present the text of the Ten  Commandments in a way that might diminish  its religious character.8 Indeed, the  history of the City's involvement in the  placement of this particular monument  serves to emphasize a religious purpose  in its display. As we have noted already,  the original impetus behind the  proliferation of the Ten Commandments  monuments was Judge Ruegemer's desire to  provide youths with a common code of  conduct that they could use to govern  their actions. In accepting the monument,  the City also aimed to provide a code of  conduct for the citizens of Elkhart to  follow. The code chosen, however, was a  religious code that focuses not only on  subjects that are the legitimate concern  of civil authorities, but also subjects  that are beyond the ken of any government  and that address directly the  relationship of the individual human  being and God. That the purpose was to  endorse, through governmental  sponsorship, a code of religious values  is further established by the program of  speakers at the dedication of the  monument a Protestant minister, a  Catholic priest, and a Jewish rabbi. When  these religious leaders spoke, the first  speaker urged Americans to accept the  precepts of the Ten Commandments because  they could provide redemption from strife  and fear. The second speaker stated that  the Ten Commandments should be engraved  not only in stone but in the hearts,  minds, and consciences of everyone.  Finally, the last speaker recommended  that the dedication of the monument  should be an occasion for the dedication  of everyone to the high ideals inherent  in the American way of life. The  participation of these influential  members of several religious  congregations makes it clear that the  purpose for displaying the monument was  not only to provide youths with a common  code of conduct to guide their  participation in the civil community but  also to urge the people of Elkhart to em  brace the specific religious code of  conduct taught in the Ten Commandments.  Thus, in applying the purpose prong of  Lemon, the inherently religious nature of  the Ten Commandments is strengthened by  the circumstances surrounding the display  of the monument. We cannot escape the  conclusion that the purpose in displaying  this monument was to promote religious  ideals.


52
Moreover, nothing in the subsequent  history of the monument can be said to  have in any way transformed that  religious purpose. The City's resolution,  issued on the eve of this litigation and  proclaiming a secular purpose for the  monument's presence by recognizing the  historical and cultural significance of  the Ten Commandments, ought to be  accorded no more weight than the avowed  secular legislative purpose articulated  by the Kentucky legislature in Stone. In  Stone, the Kentucky statute required the  following language at the bottom of each  Ten Commandments display: "'The secular  application of the Ten Commandments is  clearly seen in its adoption as the  fundamental legal code of Western  Civilization and the Common Law of the  United States.'" 449 U.S. at 41 (quoting  1978 Ky. Acts 436, sec. 1, Ky. Rev. Stat.  Ann. sec. 158.178 (1980)). The Supreme  Court responded to this statement of  purpose by stating that "such an 'avowed'  secular purpose is not sufficient to  avoid conflict with the First Amendment."  Id.; see also Santa Fe Indep. Sch. Dist.,  120 S. Ct. at 2278 (reiterating that a  governmental entity's professed secular  purpose for an arguably religious policy  is entitled to some deference but that it  is the duty of the courts to ensure that  the purpose is sincere); Aguillard, 482  U.S. at 586-87 (stating that courts  should normally defer to a state's  articulation of a secular purpose, but  the statement of such purpose must be  sincere). As we noted in Gonzales, 4 F.3d  at 1419, although this court "will defer  to a municipality's sincere articulation  of a religious symbol's secular purpose,"  we shall not accept a stated purpose that  merely seeks to avoid a potential  Establishment Clause violation.  Similarly, we hold that the City of  Elkhart's avowed secular purpose of  recognizing the historical and cultural  significance of the Ten Commandments,  issued on the eve of litigation, "is not  sufficient to avoid conflict with the  First Amendment." Stone, 449 U.S. at 41.  We therefore hold that the purpose  ofdisplaying the Ten Commandments  monument was not secular. The display of  the monument, consequently, violates the  first prong of the Lemon test and cannot  survive Establishment Clause scrutiny.

2.

53
Even if we were to ignore the primary  purpose behind displaying the Ten  Commandments monument, we would have to  conclude that this particular display has  the primary or principal effect of  advancing religion. In County of  Allegheny, the Court noted that, under  this prong, courts have a special  responsibility to ensure that a  government-sponsored display does not  have the purpose or the effect of  endorsing a religion. See 492 U.S. at  592. As we noted recently in Freedom of  Religion Foundation, "[u]nder this test,  'the effect prong asks whether,  irrespective of government's actual  purpose, the practice under review in  fact conveys a message of endorsement or  disapproval.'" 203 F.3d at 493 (quoting  Lynch, 465 U.S. at 690 (O'Connor, J.,  concurring)). When employing this  analytical approach, we are charged with  the responsibility of assessing the  totality of the circumstances surrounding  the display to determine whether a  reasonable person would believe that the  display amounts to an endorsement of  religion. See County of Allegheny, 492  U.S. at 597 (stating that "the  government's use of religious symbolism  is unconstitutional if it has the effect  of endorsing religious beliefs, and the  effect of the government's use of  religious symbolism depends on its  context").


54
In County of Allegheny, the plaintiffs  challenged the recurring holiday displays  of a creche placed on the Grand Staircase  inside the county courthouse and of a  Chanukah menorah placed outside the city-county building. The Court held that the  placement of the creche violated the  Establishment Clause. The creche in  question was surrounded on three sides by  a wooden fence. Along the fence sat  poinsettias, and on each of the two ends  of the fence was a small evergreen tree.  A plaque was attached to the fence that  announced that the display had been  donated by the Holy Name Society. The  creche was used as the setting for  weekday Christmas caroling by local  musical groups. The Court noted that the  creche was capable of communicating a  religious message, but then explained  that "the effect of a creche display  turns on its setting" because "the  context of the display [could] detract[ ]  from the creche's religious message." Id.  at 598. In assessing the context  surrounding the creche in County of  Allegheny, the Court determined that  nothing detracted from its religious  message. The floral border drew one's  attention to the display, and the fact  that traditional Christmas flowers were  used further contributed to the  perception of the endorsement of religion  by the government. The sign disclosing  ownership by a Catholic organization  further enhanced the perception that the  government was promoting a religious  message. The Court also noted that the  creche was displayed on the main and most  beautiful part of the building and that  the building served as the seat of  government. According to the Court, "[n]o  viewer could reasonably think that it  occupies this location without the  support and approval of the government."  Therefore, concluded the Court, "by  permitting the 'display of the creche in  this particular physical setting,' the  county sends an unmistakable message that  it supports and promotes the Christian  praise to God that is the creche's  religious message." Id. at 599-600  (quoting Lynch, 465 U.S. at 692  (O'Connor, J., concurring)). The Court  therefore held that the creche display  violated the Establishment Clause.


55
In County of Allegheny, a majority of  the Court also held that the menorah  placed in front of the city-county  building did not violate the  Establishment Clause. The menorah was  placed next to a 45-foot pine tree that  was decorated with lights and ornaments.  At the foot of the tree rested a sign  that bore the mayor's name and a text  that was entitled "Salute to Liberty."  The Court held that this particular  display was not a violation of the  Establishment Clause because its specific  setting did not have the primary effect  of endorsing religion. Instead, the Court  stated that the combination of the now-  secularized Christmas tree with a sign  extolling liberty and the giant menorah  tended to promote the winter-holiday  season. The display, held the Court, did  not violate the Establishment Clause.


56
In fulfilling our responsibility to  apply faithfully the Establishment Clause  jurisprudence of the Supreme Court of the  United States, we have subjected to  particularly careful scrutiny displays at  the seat of government. We have taken  this course because "[a]n important  concern of the effects test is . . .  'whether the symbolic union of church and  state effected by the challenged  governmental action is sufficiently  likely to be perceived by adherents of  the controlling denominations as an  endorsement, and by the nonadherents as a  disapproval, of their individual  religious choices.'" American Jewish  Congress, 827 F.2d at 127 (quoting Grand  Rapids Sch. Dist. v. Ball, 473 U.S. 373,  390 (1985)). In American Jewish Congress,  the City of Chicago had displayed a  creche during the holiday season in the  lobby of the city-county building. We  noted that the seat of government is "a  setting where the presence of government  is pervasive and inescapable." Id. at  126. We then held that the display  violated the second prong of Lemon  "[b]ecause City Hall is so plainly under  government ownership and control, every  display and activity in the building is  implicitly marked with the stamp of  government approval." Id. at 128. In that  case, the presence of the creche in the  lobby of the seat of government created  "a clear and strong impression that the  local government tacitly endorse[d]  Christianity." Id.


57
We reiterated this principle in Harris  v. City of Zion, 927 F.2d 1401 (7th Cir.  1991). In City of Zion, the plaintiffs  challenged the seal of two cities because  they contained symbols of Christianity,  the Latin cross. We stated that the  cities' seals containing the Latin cross  presented unambiguous endorsements of  religion in violation of the  Establishment Clause. See id. at 1412.  "Depicting these patently religious  symbols on a corporate seal that is  wholly owned and controlled by the City  connotes the City's approval for the  message conveyed." Id. at 1414. This  endorsement, we held, violated the  Establishment Clause. Moreover, we noted,  the finding of a constitutional violation  was even more compelling in this  situation because the seals were "a  permanent statement that [was] viewed  year-round." Id. at 1412.


58
In assessing the situation before us, we  must ask whether an objective observer  familiar with the history and placement  of the Ten Commandments monument would  perceive it as a state endorsement of  religion. See Santa Fe Indep. Sch. Dist.,  120 S. Ct. at 2278. We note first that  the monument is displayed at the seat of  government. As we have just explained,  the seat of government "is so plainly  under government ownership and control"  that every display on its property is  marked implicitly with governmental  approval. American Jewish Congress, 827  F.2d at 128. Here, in front of the  building that houses the governmental  departments of the City, stands a  religious message. This granite monument  is a permanent fixture on the grounds of  the seat of government. As viewed by the  passer-by or by an individual approaching  the building, the monument certainly  cannot be fairly characterized as a  component of a comprehensive display of  the cultural heritage of the people of  Elkhart. Rather, it stands, as the City  intended it to be when it dedicated the  monument on Memorial Day in 1958, as a  sole and stark reminder of the specific  injunctions contained in the  Commandments. Indeed, the surrounding  area enhances the dignity and the primacy  of the Commandments. Above the door of  the Municipal Building are the Latin  words "Dedicatum Justitia." Those who  view the Ten Commandments are thus  informed that the role of the government  in that location is to do justice; the  only "law" displayed for doing justice is  the monument bearing the Ten  Commandments. The only other display on  the lawn of the Municipal Building is the  War Memorial that reminds the onlooker  that the space in front of the Municipal  Building is "hallowed ground." R.29 & 31,  Ex.25.9 The person approaching the  seat of government is thus informed that,  at that location, the government goes  about the business of doing justice, that  the only "law" displayed is the  Commandments, and that these Commandments  are displayed on land designated by the  government as "hallowed ground."


59
The format of the monument itself hardly  dilutes its religious message. Indeed,  this monument impermissibly suggests  that, in this community, there are "ins"  and "outs." The monument contains the  Stars of David and the symbol of Christ,  representing respectively Judaism and  Christianity, two of the religions no  doubt particularly represented in the  Elkhart community, but by no means the  total of all those who depend on the City  of Elkhart as their local government. The  Supreme Court has cautioned that  government "sponsorship of a religious  message is impermissible because it sends  the ancillary message to members of the  audience who are nonadherents 'that they  are outsiders, not full members of the  political community, and the accompanying  message to adherents that they are  insiders, favored members of the  political community.'" Santa Fe Indep.  Sch. Dist., 120 S. Ct. at 2279 (quoting  Lynch, 465 U.S. at 688 (O'Connor, J.,  concurring)).


60
In this regard, the placement of the  American Eagle gripping the national  colors at the top of the monument hardly  detracts from the message of endorsement;  rather, it specifically links religion,  or more specifically these two religions,  and civil government. See City of Zion,  927 F.2d at 1412 (holding that a Latin  cross surrounded by other symbols of city  life on the city's corporate seal only  served to show that the city approved of  certain aspects of city life, among them  Christianity).


61
Finally, we cannot say that the  monument's acknowledgment of two  religious traditions, rather than one,  renders the situation before us in  compliance with the strictures of the  Constitution. "The simultaneous  endorsement of Judaism and Christianity  is no less constitutionally infirm than  the endorsement of Christianity alone."  County of Allegheny, 492 U.S. at 615.  Although Elkhart's Ten Commandments  monument does not endorse Christianity  only, it confines its approval to the  Judeo-Christian faiths. As the Supreme  Court has stated, the First Amendment is  "recognized as guaranteeing religious  liberty and equality to 'the infidel, the  atheist, or the adherent of a non-  Christian faith such as Islam or Judaism.'"  Id. (quoting Wallace, 472 U.S. at 52).  Accordingly, we hold that the primary  effect of the Ten Commandments monument  on the property of the City of Elkhart's  Municipal Building is to advance or  endorse religion. The display,  consequently, fails the second prong of  the Lemon test and violates the  Establishment Clause.

3.

62
This case was decided by the district  court on cross-motions for summary  judgment. Now that we have reversed the  district court's grant of summary  judgment for the defendants, the district  court ought to enter summary judgment for  the plaintiffs. The district court must  then turn to the question of remedy. In  fashioning a remedy, the district court  must be guided by the basic rule that the  nature of the remedy ought to be  determined by the nature and the scope of  the constitutional violation. See  Milliken v. Bradley, 433 U.S. 267, 280  (1977). It must also proceed in a manner  that respects the interests of state and  local authorities to manage their own  affairs in a manner consistent with the  Constitution of the United States. See  id. at 280-81.


63
In crafting equitable relief to comply  with our judgment today, the district  court must ensure that, although the con  dition that offends the Constitution is  eliminated, Elkhart retains the authority  to make decisions regarding the placement  of the monument. In making those  decisions, Elkhart has the right and,  indeed, the obligation to take into  consideration the religious sensibilities  of its people and to accommodate that  aspect of its citizens' lives in any way  that does not offend the strictures of  the Establishment Clause. Cf. Zorach v.  Clausen, 343 U.S. 306, 313 (1952) ("We  are a religious people whose institutions  presuppose a Supreme Being. We guarantee  the freedom to worship as one chooses. We  make room for as wide a variety of  beliefs and creeds as the spiritual needs  of man deem necessary. We sponsor an  attitude on the part of government that  shows no partiality to any one group.").  Arriving at a realistic solution that  comports with the strictures of the  Establishment Clause will no doubt take  some time, and the district court ought  to ensure that Elkhart authorities have a  reasonable time to address in a  responsible and appropriate manner the task of conforming to the letter and  spirit of the constitutional mandate.

Conclusion

64
Cases involving religion pose difficult  questions for courts. "Since undoubtedly  we are a 'religious people whose  institutions presuppose a Supreme Being,'  deep feelings are aroused when aspects of  that relationship are claimed to violate  the injunction of the First Amendment  that government may make 'no law  respecting an establishment of religion,  or prohibiting the free exercise thereof.'"  Schempp, 374 U.S. at 230 (Brennan, J.,  concurring) (citation omitted). This is  especially true of cases that require  enforcement of the Establishment Clause  because that Clause often requires a  restriction on religious activity on the  part of a government entity and is  therefore misperceived as restricting the  ability of the community to acknowledge  the religious commitment of its people.  As our discussion today makes clear, the  scope of our Establishment Clause  jurisprudence is far more circumscribed.  Rather, the Supreme Court's cases, and  the decisions of our court in conformity  with those precedents of the High Court,  simply prevent government at any level  from intruding into the religious life of  our people by sponsoring or endorsing a  particular perspective on religious  matters. It prevents, as Justice O'Connor  has pointed out, government from creating  among our people "ins" and "outs" on the  basis of religion. In this latter  respect, it acknowledges the very unique  religious nature of our people. Few of us  can look too far back in our personal  histories--and the Country certainly  cannot ignore the circumstance of its own  birth--without acknowledging that our  ancestors were people who suffered  significantly because of their religious  belief and who were ostracized by their  national communities or made to suffer  poverty or even worse because of their  religious beliefs. As one visitor to our  shores, himself a refugee from Nazi  tyranny, put it, Americans can all say,  "We are bruised souls." We each carry  "the wounds and sorrows of ancestors, and  that memory of the sufferings caused by  persecution and prejudice which they left  to their progeny" is our "spiritual  patrimony."10 The Establishment  Clause acknowledges that "spiritual  patrimony" and requires that we exercise,  in our governmental manifestations of the  religious nature of our people, a self-  restraint that will prevent anyone from  becoming in the eyes of our governmental  system--an "out" on the basis of  religious beliefs.


65
Accordingly, the judgment of the  district court is reversed, and the case  is remanded for proceedings in conformity  with this opinion.

REVERSED and REMANDED


Notes:


1
 See County of Allegheny v. American  Civil Liberties Union, Greater  Pittsburgh Chapter, 492 U.S. 573,  588 (1989); Wallace v. Jaffrey, 472  U.S. 38, 48-55 (1985); School Dist.  of Abingdon Township v. Schempp,  374 U.S. 203, 215 (1963) (calling  the principle "decisively settled");  Cantwell v. Connecticut, 310 U.S.  296, 303 (1940).


2
 The bas relief also contains,  in smaller lettering, the words "INCORPO-  RATED 1875" on the far left of  the elk's head and the words "ERECTED  1915" on the far right of the elk's  head. R.29 & 31, Ex.16.


3
 Both the Ten Commandments monument  and the War Memorial are approxi-  mately the same distance from the  main entrance and from the sidewalks.  The Ten Commandments monument is 46  feet from the main entrance and 10  feet from the sidewalk, and the War  Memorial is 48 feet from the main  entrance and 10 feet from the sidewalk.  Both are partially shaded by  trees.


4
 The all-seeing eye on the monument  is similar to the one depicted on  the one-dollar bill.


5
 The district court also analyzed  the placement of the Ten Commandments  under several other "tests." Because  we believe that the Lemon test,  as refined by Supreme Court precedent,  stillcontrols our Establishment  Clause jurisprudence, we will not  discuss the other tests mentioned by  the district court.


6
 See, e.g., Santa Fe Indep. Sch.  Dist. v. Doe, 120 S. Ct. 2266, 2284-85  (2000) (Rehnquist, C.J., dissenting)  (stating that "Lemon has had a  checkered career in the decisional  law of this Court" and collecting  opinions criticizing Lemon); Lamb's  Chapel v. Center Moriches Union  Free Sch. Dist., 508 U.S. 384, 398-99  (1993) (Scalia, J., concurring  in judgment) (comparing Lemon to  "some ghoul in a late-night horror  movie that repeatedly sits up in its  grave and shuffles abroad, after  being repeatedly killed and buried"  and then collecting opinions  criticizing Lemon); County of Allegheny,  492 U.S. at 655-56 (Kennedy,  J., concurring in the judgment  in part and dissenting in part) (stating  that, although he found the Lemon test  useful in judging the constitu-  tionality of holiday displays, he  did "not wish to be seen as  advocating, let alone adopting, that  test as our primary guide in this  difficult area"); Committee for Pub.  Educ. & Religious Liberty v.  Regan, 444 U.S. 646, 671 (1980) (Stevens,  J., dissenting) (desiring to  avoid "continuing with the sisyphean  task of trying to patch together  the 'blurred, indistinct, and variable  barrier' described in Lemon"  (citation omitted)).


7
 See State Oil v. Kahn, 522 U.S. 3, 20  (1997) (stating that the "Court  of Appeals was correct in applying [the  doctrine of stare decisis]  despite disagreement with [a prior  Supreme Court opinion], for it is  this Court's prerogative alone to  overrule one of its precedents");  Agostini v. Felton, 521 U.S. 203, 217  (1997) (reminding appellate  courts that "the views of five Justices  that [a] case should be  reconsidered or overruled cannot  be said to have effected a change in  Establishment Clause law"); see also  DeWalt v. Carter, 224 F.3d 607,  617 n.5 (7th Cir. 2000).


8
 Given the obvious religious nature  of the text itself, it falls to the  City of Elkhart to demonstrate that  it has taken steps to "obviate its  religious purpose." Gonzales v. North  Township, 4 F.3d  1412, 1421 (7th  Cir. 1993); see also Bridenbaugh v.  O'Bannon, 185 F.3d 796, 798 (7th  Cir. 1999); Metzl v. Leininger, 57  F.3d 618, 621 (7th Cir. 1995).


9
 As stated above, the Freedom Monument  reads: "BEHOLD FRIEND, YOU ARE  NOW ON HALLOWED GROUND FOR HERE  BURNS FREEDOMS HOLY LIGHT." R.29 & 31,  Ex.25.


10
 Jacques Maritain, Reflections  on America 83-84 (1958).
APPENDIX
[Tabular or Graphical Material Omitted][Tabular or Graphical Material Omitted][Tabular or Graphical Material Omitted]
MANION, Circuit Judge, concurring in part and  dissenting in part.
The court sets out an  accurate presentation of the facts at issue in  this case. Suffice it to say that in a Memorial  Day ceremony in 1958 the Fraternal Order of the  Eagles presented to the City of Elkhart a stone  monument engraved with a version of the Ten  Commandments. The City placed it near the north  entrance of the City Hall building where it has  remained to this day. The plaintiffs claim that  the location of the monument is offensive to them  and an unconstitutional endorsement of religion  by the City.
I agree with the court's analysis regarding the  plaintiffs' standing to challenge the  constitutionality of the placement of the Ten  Commandments monument. And while I also agree  with the court's legal summary of the Lemon test,  I disagree with its application of Lemon to the  facts before us. Rather, applying Lemon and its  progeny should lead to the conclusion that the  City of Elkhart does not violate the  Establishment Clause by leaving undisturbed a  monument inscribed with the Ten Commandments that  was erected more than forty years ago. Moreover,  even if the monument did not satisfy the Lemon  test, the Supreme Court has upheld certain  religious practices which have become a part of  the fabric of our society. Leaving the Ten  Commandments monument where it now stands  comfortably falls within the historical context  of this country and is thus constitutional even  though it retains the unequivocal references to  God.  I therefore CONCUR in part and DISSENT in part.
I.
A.  Lemon Test
In Lemon v. Kurtzman, 403 U.S. 602 (1971), the  Supreme Court adopted a three-part test for  analyzing Establishment Clause cases. First, the  government's challenged practice must have a  secular purpose. Second, the principal or primary  effect must be one that neither advances nor  inhibits religion. Third, the government's  practice must not create an excessive  entanglement of religion. As noted by the court,  the third prong is not at issue. Accordingly, we  focus on the first two prongs of the Lemon test.


1
 Secular purpose
Under Lemon, the government's challenged  practice must have a secular purpose. Thus, in  this case, we must ask whether a secular purpose  supports the City of Elkhart's decision not to  remove the Ten Commandments monument. Elkhart  presented as evidence of its secular purpose the  resolution which its Common Council adopted on  May 4, 1998, following consideration of the  plaintiffs' request that the City remove the 40-  year-old monument.1
The Council's resolution, which the Mayor of  Elkhart approved on May 13, 1998, identifies  several secular purposes justifying the City's  decision not to remove the Ten Commandments  monument. First, as the City recognized, the Ten  Commandments represents one of the earliest codes  of human conduct and, as such, it "had a  significant impact on the development of the  fundamental legal principles of Western  Civilization." In fact, the Ten Commandments  served as a foundation for the formation of both  English Common Law and the Napoleonic Code, which  together laid the foundation for American  jurisprudence. See State of Colorado v. Freedom  From Religion Foundation, Inc., 898 P.2d 1013, 1018 (Col. 1995). See also, id. at 1026 (Ten  Commandments "monument represents the secular  objective intended at the outset, recognition of  a historical, jurisprudential cornerstone of  American legal significance").
The Common Council's resolution also noted that  "the Monument contains symbols that reflect the  cross cultural and historical significance of the  Ten Commandments," and that the monument serves  as a recognition of those roots and the  historical significance of the Ten Commandments.  These stated justifications are permissible  secular purposes even though a religious symbol  is used to accomplish them. Anderson v. Salt Lake  City Corp., 475 F.2d 29, 34 (10th Cir. 1973) (Ten  Commandments monument stands as "a depiction of  a historically important monument with both  secular and sectarian effects"). See, e.g., Lynch  v. Donnelly, 465 U.S. 668, 691 (1984) (O'Connor,  J., concurring) ("[c]elebration of public  holidays, which have cultural significance even  if they also have religious aspects, is a  legitimate secular purpose"); id. at 680 ("The  creche in the display depicts the historical  origins of the traditional event long recognized  as a National Holiday. . . . [T]he display is  sponsored by the City to celebrate the Holiday  and to depict the origins of that Holiday.");  American Jewish Congress v. City of Chicago, 827  F.2d 120, 126-27 (7th Cir. 1987) (recognizing  that a city's tradition in "taking official note  of Christmas" and acknowledging public sentiment  in favor of the nativity scene are permissible  secular purposes justifying creche display). The  fact that the Ten Commandments refers to God, and  that all of the world's major monotheistic  religions have the Ten Commandments as basic  tenets of their faith, does not alter the  monument's secular purposes. See, e.g., American  Jewish Congress, 827 F.2d at 126 (to serve a  secular purpose, the government's purpose need  not be unrelated to religion). Cf. Bridenbaugh v.  O'Bannon, 185 F.3d 796, 799-800 (7th Cir. 1999)  (the fact that a secular holiday coincides with  a day that has religious significance for  Christians does not defeat the secular purpose  justifying the state holiday).
The court acknowledges the validity of Elkhart's  asserted secular purposes, stating "[t]he text of  the Ten Commandments no doubt has played a role  in the secular development of our society and can  no doubt be presented by the government as  playing such a role in our civic order." Opinion  at 19. And in this case, Elkhart has explicitly  stated in its resolution that it was leaving  standing the Ten Commandments monument in order  to recognize their "significant impact on the  development of the fundamental legal principles  of Western Civilization." Yet the court concludes  that "the purpose in displaying the Ten  Commandments monument was not secular." Opinion  at 22. How can the court on one hand recognize  the legitimacy of this purpose and on the other  conclude that Elkhart lacks a legitimate secular  purpose for leaving the Ten Commandments monument  in place? Apparently, the court just doesn't  believe that the City of Elkhart's statement of  secular purposes is sincere and not a sham.  Edwards v. Aguillard, 482 U.S. 578, 586-87 (1987)  ("While the Court is normally deferential to a  State's articulation of a secular purpose, it is  required that the statement of such purpose be  sincere and not a sham.").
But there is no evidence that the Common  Council's resolution was a sham, and absent some  evidence that the Common Council's stated reasons  for its decision not to remove the monument are  insincere, we should defer to those asserted  justifications. Cohen v. City of Des Plaines, 8  F.3d 484, 489 (7th Cir. 1993). See also American  Jewish Congress, 827 F.2d at 127 ("In the absence  of any evidence that the city's stated purposes  behind the display of the nativity scene are  merely a sham, we must conclude that the 1985-86 display had no invidious purpose.") (internal  citation omitted). "This is in keeping with the  well settled maxim that courts are 'reluctan[t]  to attribute unconstitutional motives to the  States, particularly when a plausible secular  purpose for the State's program may be discerned  from the face of the statute.'" Cohen, 8 F.3d at  489-90 (quoting Mueller v. Allen, 463 U.S. 388,  394-95 (1983)). "This is true whether the  governing body is a state legislature or a city  council." Cohen, 8 F.3d at 489. Accordingly,  rather than assume the Common Council is  insincere about its motivations, we are obligated  to do just the opposite--assume they are being  truthful.
The court seemingly relies on the timing of the  resolution (noting that it was passed on the eve  of litigation) as evidence that the resolution  was insincere. But the timing is totally  reasonable. Before the plaintiffs objected to the  monument and threatened to sue the City, it had  rested unobtrusively on the lawn along with other  monuments for nearly forty years, so there was  never a need for the Common Council to declare  its reasons for allowing the monument to remain.  It was not until the plaintiffs demanded that  Elkhart remove the monument that it became an  issue. At that point the currently governing  Common Council convened to consider the  plaintiffs' demands and decided against removing  the monument, stating its reasons in the  resolution. Given these circumstances, there is  nothing suspect about the timing. In fact, in  other Establishment Clause cases, this court has  relied on the secular purposes proffered during  litigation, notwithstanding the timing of the  state's explanation.  See Bridenbaugh, 185 F.3d  at 799 (relying on testimony offered during  litigation as to Indiana's purpose for giving  employees a Good Friday holiday); American Jewish  Congress, 827 F.2d at 127 (relying on affidavit  of chief of staff as to the purpose behind creche  display and noting that in the absence of any  evidence that the city's stated purpose behind  the display was a sham, the court would have to  conclude there was no invidious purpose). In  those cases we held that, absent any evidence  that the stated justification was a sham, we  would take the government at its word. Since  there is no evidence of an invidious motive here,  we should take the Common Council at its word, as  set forth in the resolution.
Moreover, even if the City had a religious  purpose in displaying the Ten Commandments, that  would not destroy the City's other valid secular  purposes. "A law that promotes religion may  nevertheless be upheld . . . because of the  secular purposes that the law also serves. . . ."  Metzl v. Leininger, 57 F.3d 618, 620 (7th Cir.  1995). Accordingly, Elkhart need have only one  secular purpose justifying its decision in order  to satisfy Lemon's first prong. It has presented  several secular justifications. Therefore, even  if Elkhart, in part, wanted to promote the  religious aspects of the Ten Commandments, that  does not negate its other valid secular  justifications for leaving the monument alone.  Bridenbaugh, 185 F.3d at 800 ("[A] secular  purpose need not be the exclusive one; it was  sufficient if the government had 'a secular  purpose.'") (emphasis added). See also, Barghout  v. Bureau of Kosher Meat & Food Control, 66 F.3d  1337, 1345 (4th Cir. 1995) ("In determining  whether the [display] has a secular purpose, we  note that this first prong of the Lemon test is  a fairly low hurdle. A legislative enactment has  no secular purpose only if 'there [is] no  question that the [display] or activity was  motivated wholly by religious consideration.'")  (quoting Lynch, 465 U.S. at 680).
The court highlights the speeches made when  the monument was dedicated in 1958 as proof of  Elkhart's religious purpose in displaying the Ten  Commandments. While the speeches made by the  various religious leaders were solemn--in line  with the occasion--they did not evidence a  religious purpose. In fact, those speeches lacked  anything near the religious fervor of the  legislative statements made in connection with  other practices adopted in the 1950's and upheld  by the various circuits notwithstanding the  sponsors' overtly religious messages. See infra  at 59-62. Recall that the Elkhart monument was  unveiled on Memorial Day as part of the City's  festivities. Participation in that celebration by  religious leaders with speeches that had a  religious tone is both understandable and  acceptable. As recently as 1998, Congress  recognized that Memorial Day is a day "during  which the people may unite in prayer for  permanent peace," and that the President should  call "on the people of the United States to  observe Memorial Day by praying, according to  their individual religious faith, for permanent  peace." 36 U.S.C. sec. 116 (1998). Furthermore,  even if the various religious leaders' speeches  demonstrated that they gladly accepted Elkhart's  decision to display the monument because of the  monument's religious message, the religious  leaders were not the City, and it is only the  City's intent that matters.
The speeches, in short, provide little guidance  as to Elkhart's original purpose in accepting the  monument donated by the Fraternal Order of  Eagles. To the extent that the original purpose  would matter, see infra at 43, the evidence  presented at the summary judgment stage indicates  that the City accepted the Ten Commandments  monument from the Eagles (a civic, non-religious  organization) in order to further the Eagles'  goal of providing "youths with a common code of  conduct that they could use to govern their  actions," and "showing these youngsters that  there were such recognized codes of behavior to  guide them." Providing youth with a common code  ofconduct is a valid secular purpose. See Freedom  From Religion Foundation, 898 P.2d at 1023 ("The  monument was donated as part of the National  Youth Guidance Program, whose purpose was secular  in nature. Such secular intent of the donation is  logical in light of the historical fact that the  Ten Commandments have served over time as a basis  for our national law.").
The court claims that this purpose was not  secular because the City chose a religious code  to further its goal. But as the Supreme Court  recognized in Lynch, a religious symbol can be  used to further the secular goal of celebrating  both a religious and secular holiday, such as  Christmas. Likewise, Elkhart can permissibly  choose the Ten Commandments, which includes both  religious and secular rules of conduct, to  further its secular goal of providing youth with  an example of a code of conduct. In fact, it is  only logical that when Elkhart chose an example  of a "common code of conduct" to display, it  chose one that would be recognized by its  citizens, and especially children, and there can  be no doubt that the Ten Commandments is the most  well-known and recognizable code of conduct to  Americans, as opposed to, say, the Napoleonic  Code or the Code of Hammurabi.2
In any event, the Ten Commandments monument was  donated to Elkhart over forty years ago. What  matters, however, is not the City's purpose in  1958--when Elkhart could constitutionally have a  religious purpose--but the City's purpose today.  Bridenbaugh, 185 F.3d at 799 (original reason for  choosing Good Friday as state holiday is not  dispositive); Metzl v. Leininger, 57 F.3d 618,  621 (7th Cir. 1995) (state's religious purpose 53  years ago may accrue a secular justification and  essentially eliminate any purpose of promoting  religion); American Jewish Congress, 827 F.2d at  126 (Mayor's comment in 1959 that "We are a  Christian Nation," and that "the more religion we  can get in politics, the better off we are,"  while relevant to the original purpose of  nativity scene reveals little about purpose  behind the 1985-86 display). In its resolution,  Elkhart explained its current reasons for leaving  undisturbed the Ten Commandments monument to  recognize the historical and cross-cultural  significance of the Ten Commandments; to  acknowledge the significant impact the Ten  Commandments had on the development of the  fundamental legal principles of Western  civilization; and to retain an historical and  cultural monument that displays one of the  earliest codes of human conduct. Those reasons  are permissible secular justifications, see supra  at 312-13, and therefore Elkhart has satisfied  Lemon's first prong.


2
 Principal or primary effect
The second prong of Lemon considers whether the  government's practice has the principal or  primary effect of advancing or inhibiting  religion. Freedom of Religion Foundation v. City  of Marshfield, 203 F.3d 487, 493 (7th Cir. 2000).  Under this prong, the question is "irrespective  of government's actual purpose, [does] the  practice under review in fact convey [ ] a  message of endorsement or disapproval." Id.  (internal quotations omitted). As the court  recognizes, to analyze this prong we must assess  the totality of the circumstances surrounding the  display to determine whether a reasonable person  would believe that the display amounts to an  endorsement of religion. This is a fact-specific  inquiry.
The court's conclusion that, based on all of  the circumstances, Elkhart's decision to leave  standing the Ten Commandments monument  constitutes an endorsement of religion seems to  be at odds with the Supreme Court's decisions in  Lynch and Allegheny. In Lynch v. Donnelly, 465  U.S. 668 (1984), the Supreme Court considered the  constitutionality of the city of Pawtucket, Rhode  Island's display of a creche at Christmas. In  applying the second prong of the Lemon test, the  Court initially noted that the district court had  "plainly erred by focusing almost exclusively on  the creche." Lynch, 465 U.S. at 686. Rather,  according to the Court, the appropriate question  was whether the nativity scene, while religious,  could be said to advance religion. The Court held  that given the overwhelmingly secular character  of the Pawtucket display, "the inclusion of a  single symbol of a particular historic religious  event . . . [did not] so 'taint' the city's  exhibit as to render it violative of the  Establishment Clause." Id. The display in Lynch  included not just the creche, but also a Santa  Clause house, reindeer pulling Santa's sleigh,  candy-striped poles, a Christmas tree, carolers,  cutout figures representing clowns, an elephant  and a teddy bear, hundreds of colored lights and  a banner reading "Season's Greetings." Id. at  671.
Five years later in County of Allegheny v.  American Civil Liberties Union, 492 U.S. 573  (1989), the Supreme Court again considered the  constitutionality of religious displays located  on public property. One was a creche placed on  the Grand Staircase inside a county courthouse in  downtown Pittsburgh. The creche was surrounded on  three sides by a wooden fence, decorated with  poinsettias and a sign proclaiming "Glory to God  in the Highest!" The other was a menorah  displayed in front of the courthouse. The menorah  stood next to a Christmas tree and a sign rested  below the tree with the words "Salute to  Liberty."
The Court in Allegheny held that the creche  display violated the Establishment Clause because  "nothing in the content of the display detracts  from the creche's religious message," as it  "stands alone; it is the single element of the  display on the Grand Staircase," which was "the  'main' and 'most beautiful part' of the  building." Id. at 598-99. The Court concluded  that based on this location, "no viewer could  reasonably think that it occupies this location  without the support and approval of the  government." Id. at 599-600. On the other hand,  the Supreme Court held that the menorah display  was constitutional. As Justice Blackmun  explained, the menorah stood next to a Christmas  tree and a sign saluting liberty, and thus  created an "overall holiday setting" which  neutralized the religious dimensions of the  menorah. Id. at 614 (Blackman, J., concurring).
Together Lynch and Allegheny provide significant  guidance for our fact-specific analysis of the  second prong of Lemon. In those cases, the  Supreme Court upheld the constitutionality of  government displays of purely religious symbols--  a creche and a menorah--when those symbols were  part of a larger display. But where the religious  display--the creche in Allegheny--stood alone, it  violated the Establishment Clause. Here, the Ten  Commandments monument stands not alone, but as  part of Elkhart's larger cultural and historical  outdoor display. As the court points out, in  addition to the Ten Commandments monument, the  small, twenty-five-foot-wide courtyard includes  a bas-relief of an elk's head with the words  "DEDICATVM" and "JVSTITIAM" inscribed next to  this symbol of "Elk"hart; a Revolutionary War  Monument surrounded by a flower bed and bearing  a plaque explaining that the Daughters of the  American Revolution donated the monument in honor  of the Revolutionary War soldiers buried in  Elkhart County; and the Freedom Monument, which  consists of a light standing on top of a brick  pillar which reads "BEHOLD FRIEND, YOU ARE NOW ON  HALLOWED GROUND FOR HERE BURNS FREEDOM'S HOLY  LIGHT."3
These other displays place the Ten Commandments  monument in an historical context, and under  Lynch and Allegheny context is everything. Thus,  in Lynch, the Court held that a solely religious  symbol--a creche--was constitutionally  permissible because "[w]hen viewed in the proper  context," the creche "depicts the historical  origins of the traditional event long recognized  as a National Holiday." Lynch, 465 U.S. at 680.  Similarly, when viewed in the context of the  other monuments displayed outside Elkhart's  municipal building, the Ten Commandments monument  "depicts the historical origins" of the United  States' justice system. Moreover, while the  creche is solely a religious symbol, the text of  the Ten Commandments itself provides context to  the monument, as the monument includes not just  religious commands, but six rules of conduct that  have meaning in the secular world. The presence  of both secular and religious messages in the Ten  Commandments monument makes this a stronger case  than the creche at issue in Lynch.
True, there were many more holiday displays  present in Lynch than are located in the 25-foot-  wide courtyard at issue here, but Elkhart's  display still includes more than the total of  three involved in Allegheny. In Allegheny, in  addition to the menorah, there stood only a  Christmas tree and a sign stating "Salute to  Liberty." Compared to Allegheny's constitutional  "salute to liberty" display, Elkhart's cultural  and historical display more fully neutralizes the  religious dimension of the Ten Commandments. In  short, if the menorah was constitutional in  Allegheny, the Ten Commandments display must be  in this case. See, e.g., Freedom From Religion  Foundation, 898 P.2d 1013 (holding that Ten  Commandments monument on Colorado State Capitol  Complex was constitutional); Anderson, 475 F.2d  at 33 (upholding Ten Commandments monument  displayed on the lawn of a courthouse because it  had "substantial secular attributes");4 Suhre,  55 F.Supp.2d 384 (holding display of Ten  Commandments in county courtroom did not violate  the Establishment Clause).
In its discussion of Lynch and Allegheny, the  court does not distinguish these Supreme Court  opinions when it concludes that the Ten  Commandments monument constitutes an  establishment of religion. Rather, the court  focuses on the question of whether "an objective  observer familiar with the history and placement  of the Ten Commandments monument would perceive  it as a state endorsement of religion." Opinion  at 26. This is the appropriate question, but for  the answer we must consider comparable facts  underlying the Supreme Court's cases involving  the Establishment Clause. That precedent leads to  the conclusion that a monument of the Ten  Commandments is constitutional when part of a  larger historical and cultural display. That is  what we have in this case.5
This circuit's decisions in American Jewish  Congress, 827 F.2d 120, and Harris v. City of  Zion, 927 F.2d 1401 (7th Cir. 1991), do not alter  the analysis. Harris applied Lemon to a challenge  to a religious symbol contained in two different  city seals. It is not helpful because it involved  two consolidated cases challenging the official  seals of two cities in Illinois. Here the  government's display of a monument which served  as only one aspect of a larger historical display  has minimal similarity to an official seal  emblazoned on stationery, signs, and numerous  other official standards. American Jewish  Congress is more closely related as it involved  the constitutionality of a government-displayed  creche. But even the facts in American Jewish  Congress differ significantly from those involved  in this case. In American Jewish Congress, the  creche display, which this court held violated  the Establishment Clause, stood in isolation in  the center of the City-County building in  Chicago. It was the creche's visual isolation  from the other holiday displays and its place of  honor that caused this court to hold that a  reasonable observer of the creche would believe  that Chicago was endorsing Christianity. See  American Jewish Congress, 827 F.2d 128.
Conversely, in this case, the Ten Commandments  monument sits with other monuments on the lawn of  the Municipal Building, as opposed to being prominently displayed alone in the center of day-  to-day county business. The Ten Commandments  monument is also not visually isolated, but rests  on one side of the walkway, while two other  monuments--the Freedom Monument and the  Revolutionary War monument--decorate the opposite  side. These monuments are equally distant from  both the entrance to the Municipal Building and  the sidewalk. Opinion at 5 n.3. And a fourth  monument of sorts--the Elk bas-relief-- adorns  the visual center of the walkway, hanging over  the building's entranceway. Thus, compared to the  creche at issue in American Jewish Congress, the  Ten Commandments monument is not given special  placement by the City. Rather, the Ten  Commandments monument is one of multiple  monuments closely placed in the available, yet  small, walkway leading into the municipal  building.6
The court also opines that "The format of the  monument itself hardly dilutes its religious  message. Indeed, this monument impermissibly  suggests that, in this community, there are 'ins'  and 'outs.'" Opinion at 27. This reasoning is  misplaced for two reasons. First, the inclusion  of Jewish, Catholic, and Protestant symbols  actually makes the monument more likely to pass  constitutional muster. See Freedom From Religion  Foundation, 898 P.2d at 1024 ("The juxtaposition  of the Christian Chi and Rho with the Jewish Star  of David reflect an acknowledgment of  reconciliation and diversity more than any  sentiment of intolerance . . . [and] the 'eternal  eye' contains the pyramid, which is a symbol from  Egypt itself, indicating that 'it has a different  genesis than the three religions that use the Ten  Commandments.'"). See also, Allegheny, 492 U.S.  at 620 (Blackman, J., concurring) ("The Christmas  tree alone in the Pittsburgh location does not  endorse Christian belief; and on the facts before  us, the addition of the menorah 'cannot fairly be  understood to' result in the simultaneous  endorsement of Christian and Jewish faiths.");  id. 492 U.S. at 635 (O'Connor, J., concurring)  (the display of a menorah and a secular symbol of  the Christmas holiday "did not endorse Judaism or  religion in general, but rather conveyed a  message of pluralism and freedom of belief. . .  ."). Second, implicit in the court's reasoning is  the belief that a display must include everyone's  religious symbol to avoid constitutional  infirmity. We know from Allegheny and Lynch that  such is not the case; in Lynch, there was only  one religious symbol--that of Christians, a  creche--and in Allegheny there was only one  religious symbol--that of Jews, a menorah. Yet,  the Supreme Court upheld those religious displays  because any perceived endorsement of religion was  diluted by the secular symbols also displayed--  not because a religious symbol representing every  citizen's beliefs was incorporated in the  display. Clearly if any display had to include  all potential "ins," all displays would be "out."
The court also believes that the placement of  an American Eagle gripping the flag at the top of  the monument furthers the impression that Elkhart  is endorsing religion. Opinion at 27. On the  contrary, like the "Salute to Liberty" sign  placed by the menorah and Christmas tree in  Allegheny, here the presence of the American  Eagle, our flag and the All-Seeing Eye help place  the monument in context for the viewers by  reminding passers-by that the Ten Commandments  served an important role in our country's legal  foundation. See, e.g., Allegheny, 492 U.S. at 619  ("The [Salute to Liberty] sign further diminishes  the possibility that the tree and the menorah  will be interpreted as a dual endorsement of  Christianity and Judaism. The sign states that  during the holiday season the city salutes  liberty."). Coupled with the six clearly secular  commands, the flag, eagle and all-seeing eye  broadcast a secular message of justice and  patriotism, as does the inscription that the  monument was presented to the City by the  Fraternal Order of Eagles--a secular organization  dedicated to promoting "Liberty, Truth, Justice,  and Equality." But in any event, even to the  extent that the placement of American symbols on  the Ten Commandments monument does not dilute the  religious message contained in the first six  commands,7 it is important to note that the  religious aspect of the Ten Commandments need not  be minimized; rather it is a message of possible  endorsement that must be sufficiently minimized  by its setting and context. See Lynch, 465 U.S.  at 692 (O'Connor, J., concurring) ("[A] typical  museum setting, though not neutralizing the  religious content of a religious painting,  negates any message of endorsement of that  content."). Thus, the overall context of a  display must overcome any message of endorsement,  and in this case when the Ten Commandments  monument is viewed in its park-like setting with  the other three artists' secular renderings, any  possible view of religious endorsement is  sufficiently diluted to withstand constitutional  scrutiny.
One final point: It is important to note that  while the two plaintiffs involved in this case  took offense to the Ten Commandments monument,  that is not dispositive because the question is  whether an "objective" observer would believe  that the display constituted an endorsement of  religion. Santa Fe Indep. Sch. Dist. v. Doe, 120  S.Ct. 2260, 2278 (2000). The fact that the  plaintiffs--and for that matter many citizens--  wrongly believe that the Constitution requires a  separation of Church and State, or ardently wish  that were the case, does not alter the test.  Lynch, 465 U.S. at 673 ("Nor does the  Constitution require complete separation of  church and state; it affirmatively mandates  accommodation, not merely tolerance, of all  religions, and forbids hostility toward any.").  Rather, the appropriate question is whether a  citizen knowing the totality of the facts and the  circumstances would believe that Elkhart seeks to  endorse religion. See Capitol Square Review and  Advisory Bd. v. Pinette, 515 U.S. 753, 780 (1995)  (O'Connor, J., concurring) ("[T]he reasonable  observer in the endorsement inquiry must be  deemed aware of the history and context of the  community and forum in which the religious  display appears."). See also, Gaylor v. United  States, 74 F.3d 214, 217 (10th Cir. 1996) (same).  An informed citizen would know that the Ten  Commandments monument was donated in the 1950's--  and also know the historical context of those  times:that the Eagles who donated the monument  were not a religious group; that the original  purpose was to recognize general codes of conduct  and that the Ten Commandments is an historical  example of such a code; and that today Elkhart  leaves standing the monument out of recognition  for that history and in commemoration of the  legal roots of our country.8
As the plaintiffs' own testimony demonstrates,  they are not reasonably informed citizens, but  are demonstrating an outright hostility to  religion, even in private, non-governmental  settings. See, Books Deposition (stating that he  is offended by any reference by a private  organization to God); Suetkamp Deposition  (stating that he is offended when the Pledge of  Allegiance is said in a private setting). See,  e.g., Suhre, 55 F.Supp.2d at 398 ("In fact, the  Plaintiff's angst results more from his own  intolerance of the rights of others than a desire  to protect his own atheistic convictions.");  Gaylor, 74 F.3d at 217 (the reasonable observer  inquiry is "not about the perceptions of  particular individuals or saving isolated non-  adherents from the discomfort of viewing symbols  of faith to which they do not subscribe")  (internal quotation omitted). Based on these  facts, a reasonable person would not believe that  Elkhart is endorsing religion (which perhaps  explains why, other than these two plaintiffs, no  one complained to Elkhart about the Ten  Commandments monument during the forty years it  stood outside the Municipal Building). For these  reasons, I conclude that the City's decision to  leave standing the monument satisfies Lemon's  second prong.
B. Stone v. Graham
The court also relies on Stone v. Graham, 449  U.S. 39 (1980) (per curiam), to support its  conclusion that Elkhart's decision to leave  standing the Ten Commandments monument  constitutes an unconstitutional establishment of  religion. In Stone, the Supreme Court (without  argument and in a 5-4 per curiam decision) held  that a Kentucky statute which required the  posting of the Ten Commandments on schoolroom  walls was unconstitutional. In concluding that  Elkhart had an impermissible religious purpose  when it decided to leave in place the Ten  Commandments monument, the court relies on the  Supreme Court's statement in Stone that the Ten  Commandments transcends "arguably secular  matters, such as honoring one's parents, killing  or murder, adultery, stealing, false witness, and  covetousness. Rather, the first part of the  Commandments concerns the religious duties of  believers:  worshiping the Lord God alone,  avoiding idolatry, not using the Lord's name in  vain, and observing the Sabbath Day." Id. at 41-  42. Without doubt that is true. But, as the court  also recognizes, the display of a religious  symbol may still have a secular purpose. Opinion  at 19. This point is extremely important when one  remembers that Stone was decided prior to Lynch  and Allegheny--cases in which displays of purely  religious symbols (as opposed to the Ten  Commandments which contains both religious and  secular rules) were upheld because of other  secular justifications. This is significant  because in Stone the Ten Commandments were posted  alone on school walls, while in this case the Ten  Commandments monument is part of a larger  historic display with a secular message. In fact,  the Supreme Court in rejecting the posting of the  Ten Commandments noted that they were to be  displayed in isolation, as opposed to  incorporated into "the study of history,  civilization, ethics, comparative religion, or  the like." Stone, 449 U.S. at 42. That factor  distinguishes Stone from the Ten Commandments  monument involved in this case, and makes this  case more analogous to Lynch and Allegheny.
Stone is distinguishable for another and more  fundamental reason--it involved the mandated  posting of Ten Commandments in schools. Where  impressionable youths are involved the Supreme  Court has taken a harsher view of religion. See,  e.g., Lee v. Weisman, 505 U.S. 577, 592 (1992)  ("[T]here are heightened concerns with protecting  freedom of conscience from subtle coercive  pressure in schools."); Edwards v. Aguillard, 482  U.S. 578, 583-84 (1987) ("The Court has been  particularly vigilant in monitoring compliance  with the Establishment Clause in elementary and  secondary schools."); Abington v. Schempp, 374  U.S. 203, 307 (1963) (Goldberg, J., concurring)  ("The pervasive religiosity and direct  governmental involvement inhering in the  prescription of prayer and Bible reading in the  public schools, during and as part of the  curricular day, involving young impressionable  children whose school attendance is statutorily  compelled, and utilizing the prestige, power, and  influence of school administration, staff, and  authority, cannot realistically be termed simply  accommodation, and must fall within the  interdiction of the First Amendment."); Board of  Ed. of Westside Community Schools v. Mergens, 496  U.S. 226, 261-62 (Kennedy, J., concurring) ("The  inquiry with respect to coercion must be whether  the government imposes pressure upon a student to  participate in a religious activity. This  inquiry, of course, must be undertaken with  sensitivity to the special circumstances that  exist in a secondary school where the line  between voluntary and coerced participation may  be difficult to draw."). Thus, while the Supreme  Court has upheld the opening of legislative  sessions with prayer, Marsh v. Chambers, 463 U.S.  783, 786 (1983), it has declared unconstitutional  the opening of school sessions with prayer. Engel  v. Vitale, 370 U.S. 421 (1962). Likewise, whereas  the Supreme Court upheld the constitutionality of  the creche and menorah displays in Lynch and  Allegheny, the Court also noted that it would  have a different case if the displays arose in  the school setting. See, e.g., Allegheny, 492  U.S. at 620 n.69 ("This is not to say that the  combined display of a Christmas tree and a  menorah is constitutional wherever it may be  located on government property. For example, when  located in a public school, such a display might  raise additional constitutional considerations.  Cf. Edwards v. Aguillard, 482 U.S. at 583-584,  107 S.Ct., at 2577 (Establishment Clause must be  applied with special sensitivity in the  public-school context)."). Again, context is  critical, and the school context in Stone  dictated the result, as demonstrated by the  Court's reliance on school prayer cases. See  Stone, 449 U.S. at 42, citing Abington School  District, 374 U.S. 203, and Engel, 370 U.S. 421.  Therefore, while Stone speaks for the school  setting--where student attendance is compulsory,  and pupils are particularly susceptible to  influence--it does not answer the question in the  context of an open courtyard where citizens may  divert their eyes, if confronted by a  discomforting reference to God, to one of the  other secular monuments forming the larger  historical display. See, e.g., Freedom From  Religion Foundation, 898 P.2d at 1022-23  (distinguishing Stone based on the school  setting, and upholding the constitutionality of  a Ten Commandments monument on state capital  grounds).
C. Historical Practices
Given the factual similarities to the displays  constitutionally permitted in Lynch and  Allegheny, Elkhart's decision to leave the Ten  Commandments monument standing should not violate  the Lemon test. But even if the Lemon test was  not met, where a religious symbol has meaning in  history and ubiquity, the Supreme Court has side-  stepped the strictures of Lemon because the  results would be contrary to the clear intent of  the Framers of the Constitution. For instance, in  Marsh v. Chambers, 463 U.S. 783 (1983), the Court  upheld the practice of Congress opening the  legislative session with prayer stating:
In light of the unambiguous and unbroken history  of more than 200 years, there can be no doubt  that the practice of opening legislative sessions  with prayer has become part of the fabric of our society. To invoke Divine guidance on a public  body entrusted with making the laws is not, in  these circumstances, an "establishment" of  religion or a step toward establishment; it is  simply a tolerable acknowledgment of beliefs  widely held among the people of this country.
Id. at 792.
Significantly, Marsh did not apply Lemon, but  in its holding recognized the fact that "[t]here  is an unbroken history of official acknowledgment  by all three branches of government of the role  of religion in American life from at least 1789."  Lynch, 465 U.S. at 674. In fact, that history  predates our three branches of government,  beginning with the proclamation in our  Declaration of Independence that all men "are  endowed by their Creator with certain unalienable  Rights," and continues even as recently as the  President's call to Americans to "thank God today  for the lives, the character, and courage of the  crew of the USS Cole."
The Supreme Court has long recognized the  constitutionality of such religious references.  For instance, the Court has acknowledged that its  own court proceedings open with an announcement  which concludes "God save the United States and  this Honorable Court." Marsh, 463 U.S. at 786.  The Court has also noted that the Establishment  Clause does not prohibit "[p]rayers in our  legislative halls; the appeals to the Almighty in  the messages of the Chief Executive; the  proclamations making Thanksgiving Day a national  holiday; 'so help me God' in our courtroom oaths-  -these and all other references to the Almighty  that run through our laws, [and] our public  rituals . . . [including] the supplication with  which the Court opens each session: 'God save the  United States and this Honorable Court.'" Zorach  v. Clauson, 343 U.S. 306, 312-13 (1952). Likewise  in Lynch v. Donnelly, 465 U.S. at 674-75, Justice  O'Connor noted that "[o]ur history is replete  with official references to the value and  invocation of Divine guidance," and includes  "government practices embracing religion,  including Thanksgiving and Christmas holidays,  congressional and military chaplains and the  congressional prayer room, the motto, the Pledge  of Allegiance, and presidential proclamations for  a National Day of Prayer," thus implicitly  acknowledging the constitutionality of such  practices. As Justice O'Connor explained,  "Because of their history and ubiquity, those  practices are not understood as conveying  government approval of particular religious  beliefs." Id. at 693.
Also informative are comments the Supreme Court  has made concerning the constitutionality of the  1932 artistic rendition of Moses and the Ten  Commandments contained in the frieze surrounding  the walls of the highest court. For instance in  Lynch, 465 U.S. at 676, in considering an  Establishment Clause challenge the Court noted  that "[t]he very chamber in which oral arguments  on this case were heard is decorated with a  notable and permanent--not seasonal--symbol of  religion: Moses with the Ten Commandments." See  also Allegheny, 492 U.S. at 652-53 (Stevens, J.,  concurring in part, dissenting in part) (noting  that it "would be absurd to exclude" the  inclusion of Moses, Confucius and Mohammed from  the Supreme Court's frieze because they are  religious lawgivers). More recently, Chief  Justice Rehnquist justified the presence of  Muhammad in the north wall frieze in the  Courtroom, stating "'[t]he depiction of Muhammad  was intended only to recognize him, among many  other lawgivers, as an important figure in the  history of law; . . . It is part of an  architectural and aesthetic unit that has been in  place more than sixty years.'"). Suhre, 55  F.Supp.2d at 394 (quoting from a 1997 statement  of Chief Justice Rehnquist).
The circuit courts have also accepted historical  references to the Deity, upholding our national  motto of "In God We Trust," and the same  inscription on our currency, O'Hair v. Murray,  588 F.2d 1144 (5th Cir. 1979) (upholding national  motto "In God We Trust"); Aronow v. United  States, 432 F.2d 242 (9th Cir. 1970) (accord), as  well as the constitutionality of the Pledge of  Allegiance's reference to God. Sherman v.  Community Consol. Sch. Dist. 21 of Wheeling  Township, 980 F.2d 437 (7th Cir. 1992).
The reference to God on the Ten Commandments  monument is much like these other references--an  acknowledgment of our religious roots. While the  display does not date back to our nation's  founding, neither does the Pledge of Alliance's  reference to God, or other such constitutionally  approved religious references, such as the "In  God We Trust" motto and inscription. Rather, many  of the Deity references find their roots in our  more recent history--the 1950's--just as the Ten  Commandments monument in this case does.  Therefore, in looking at the monument that still  stands before Elkhart's Municipal Building, it is  helpful to view it in light of the time it was  placed there.
In the 50's the Cold War was daunting, and our  country--as it often does in times of crisis--  acknowledged the importance of God. See 100 Cong.  Rec. 1700 (1954) ("[T]he fundamental issue which  is the unbridgeable gap between America and  Communist Russia is a belief in Almighty God.")  (statement of Rep. Rabaut). In 1952, Congress  established the "National Day of Prayer," H.R.J.  Res. 382, 82d Cong., 2d Sess. (1952), recognizing  that "the national interest would be much better  served if we turn aside for a full day to pray  for spiritual help and guidance from the Almighty  during these turbulent times." 98 Cong. Rec. 771  (1952) (statement of Rep. Brooks). That same  year, Justice Douglas, writing for the Supreme  Court in Zorach v. Clauson, 343 U.S. 306, 313  (1952), penned the now-famous line: "[w]e are a  religious people whose institutions presuppose a  Supreme Being." The following year, in 1953, the  House of Representatives voted to establish a  prayer room in the Capitol. H.R. Cong. Res. 60,  83d Cong., 99 Cong., 99 Cong. Rec. 9073 (1953).  The Bill's sponsor explained that the  legislation's purpose was to "provide a place of  retreat as an encouragement to prayer. . . ." 99  Cong. Rec. 9073 (1953) (statement of Rep. Hays).  Congressman Scrivner went further, explaining  that "[a]t this time in the world's history, when  the materialistic ideology of the Communists is  . . . right in our own land, it is comforting to  know that the Congress of the United States goes  on record as believing in the spiritual values  taught by all religions, and also showing to the  world their belief in prayer and meditation as  opposed to the barbarous teachings that so many  nations have fallen prey to." 99 Cong. Rec. 9075  (1953) (statement of Rep. Scrivner).
In 1954, Congress added the phrase "one Nation  under God" to the Pledge of Allegiance. This  amendment came in response to a sermon delivered  by the Reverend George M. Docherty at the New  York Avenue Presbyterian Church in Washington  D.C. at a service which President Eisenhower and  several Senators and Representatives had  attended. In his sermon, Reverend Docherty noted  that our Pledge of Allegiance was missing  something--something that would distinguish it  from the pledge "little Muscovites might repeat"  in a "pledge to their hammer-and-sickle flag in  Moscow." Steven B. Epstein, Rethinking the  Constitutionality of Ceremonial Deism, 96 Colum.  L. Rev. 2083, 2118-19 (1996). That something was  a recognition of God. After the President signed  this legislation, the new Pledge of Allegiance  was recited and a bugler played a rendition of  "Onward, Christian Soldiers." 100 Cong. Rec. 6348  (1954) (statement of Sen. Ferguson).
The trend continued: In 1955 Congress mandated  the inscription of "In God We Trust" on all coins  and paper currency. The bill's sponsor,  Representative Bennett, spoke on the bill's  passage: "In these days when imperialistic and  materialistic communism seeks to attack and to  destroy freedom, it is proper for us to seek  continuously for ways to strengthen the  foundation of our freedom. At the base of our  freedom is our faith in God and the desire of  Americans to live by His will and His guidance.  As long as this country trusts in God, it will  prevail. To remind all of us of this self-evident  truth, it is proper that our currency should  carry these inspiring words, coming down to us  through our history: 'In God We Trust.'" 101  Cong. Rec. 4384 (1955) (statement of Rep.  Bennett). The following year, Congress codified  "In God We Trust" as our national motto. See Act  of July 31, 1956, Pub. L. No. 84-851 (codified at  36 U.S.C. sec. 186 (1994)). Two years later, in  1958, as part of its national project, the  Elkhart Eagles chapter donated the Ten  Commandments monument to the City of Elkhart.
As a nation, we are thankful the Communist wall  of separation has fallen. And it is true that  following the Supreme Court's Establishment  Clause jurisprudence beginning in the 60's, our  governments are increasingly restricted in  invoking the name of God. We have numbed such  invocations with terms such as "rote repetition,"  moments of silence, and "ceremonial deism." Yet  that does not change the historical fact that the  Ten Commandments served as the foundation for our  country's legal system. A monument displaying the  Decalogue acknowledges that fact without  endorsing it. The Ten Commandments monument also  serves as an historical headstone, not only for  our nation's original foundation, but also for  the 1950's, a religious time in America when as  a nation we turned to God. A time when divorce,  illegitimacy, drug abuse, murder, abortion, youth  violence, and the other crises of today were  still relatively rare.
In sum, I believe the retention of the 40-year-  old Ten Commandments monument displayed outside  Elkhart's Municipal Building is justified based  on our country's early and more recent history as  a "tolerable acknowledgment of beliefs widely  held among the people of this country." Marsh,  463 U.S. at 783. Because of the Ten Commandments'  history and ubiquity, it should be treated just  as other accepted practices, such as the Supreme  Court's frieze, the national Thanksgiving and  Christmas holidays, congressional and military  chaplains and the congressional prayer room, the  national motto, the Pledge of Allegiance,  presidential proclamations for a National Day of  Prayer, and our own court's opening "God save the  United States and this Honorable Court."  Therefore, even if the Ten Commandments monument  would fail the strictures of the Lemon test  (which, in my view, it does not), I believe  Elkhart may constitutionally leave it standing.
D. Remedy
Because I believe that Elkhart's decision to  leave the Ten Commandments monument standing does  not constitute an "establishment of religion," I  would conclude that the monument's placement and  design is fine as is. However, the court  concludes otherwise, and thus is correctly  concerned about the appropriate remedy. While I  have no doubt that the City can locate an obscure  hiding place for the monument, that should not be  necessary. Cemeteries are full of monuments  honoring times past. But this monument should not  be exiled to the equivalent of a graveyard.  Perhaps it could remain in place if it could be  sufficiently diluted with additional plaques and  memorials. I don't think anyone would accept some  sort of redaction whereby the preliminary  references to God would be chiseled away or  otherwise defaced. There must be some other way  to minimize any perception of endorsement, and  many communities and the State of Indiana seek  guidance on where and how the Decalogue can be  prominently displayed without offending the  Constitution. Yet, if the court's decision in  this case stands, there may be no remedy other  than removal because the court concludes that the  City lacked a secular purpose justifying its  decision to leave undisturbed the Ten  Commandments monument. Thus, it appears that  under the court's reasoning, no matter what  Elkhart does to dilute the religious aspects of  the Ten Commandments, the monument will still be  unconstitutional because its fails Lemon's first  prong by not having a secular purpose. And if  Elkhart cannot prove that it has a legitimate  secular purpose by passing a resolution forty  years after the monument was donated, there  doesn't seem to be much else it could do to prove  that it has sanitized any religious motive that  has since become unconstitutional.
II.
To this point, I have examined most of the  tests and distinctions set in place by the  Supreme Court. While I am confident this analysis  under Lemon is correct, I also recognize that  reasonable people can disagree. See Lemon, 403  U.S. at 612 ("Candor compels acknowledgment . .  . that we can only dimly perceive the lines of  demarcation in this extraordinarily sensitive  area of constitutional law."). This variance of  opinion is inevitable when one considers what  Lemon requires: We look to the number of  displays, their placement, their height, width,  and distance from other displays ("scrutiny more  commonly associated with interior decorators than  with the judiciary"). American Jewish Congress,  827 F.2d at 129 (Easterbrook, J., dissenting). We  question whether the symbol is religious, was  religious, could be religious, or is both  religious and secular. We try to look behind the  words of legislators and Common Council members  to measure their intent--history? God? Some of  each? Some frustrated Justices have been led to  discuss the absurdity of the Lemon test. See Lee  v. Weisman, 505 U.S. 577, 644 (1992) (Scalia, J.,  dissenting) (stating that Lemon "has received  well-earned criticism from many Members of this  Court," and collecting opinions criticizing  Lemon). See also, Lamb's Chapel v. Center  Moriches Union Free School Dist., 508 U.S. 384,  398-99 (1993) (Scalia, J., concurring in  judgment) (collecting opinions criticizing  Lemon). But in the end there has to be a Lemon  test, or some other test now that the Court has  departed from the text and original understanding  of the Establishment Clause.
The Establishment Clause reads that "Congress  shall make no law respecting an establishment of  religion." "The Framers intended the  Establishment Clause to prohibit the designation  of any church as a 'national' one. The Clause was  also designed to stop the Federal Government from  asserting a preference for one religious  denomination or sect over others." Wallace v.  Jaffree, 472 U.S. 38, 113 (1985) (Rehnquist, J.,  dissenting). The Establishment Clause further  sought "to protect state establishments of  religion from federal interference." Lee, 505  U.S. at 641 (Scalia, J., dissenting) (emphasis  added). See also, American Jewish Congress, 827  F.2d at 129 (Easterbrook, J., dissenting) ("The  Establishment Clause was supposed to prevent the  federal government from taxing for the support of  a church or requiring religious observance.").  What the Establishment Clause did not intend to  do was to build a wall of separation, or to  mandate that the government treat religion and  irreligion equally. See, e.g., Wallace, 472 U.S.  38, 98 (Rehnquist, J., dissenting) (Madison "did  not see it as requiring neutrality on the part of  government between religion and irreligion.").  See generally, Wallace, 472 U.S. at 91-114  (Rehnquist, J., dissenting); Lee, 505 U.S. at  631-46 (Scalia, J., dissenting); American Jewish  Congress, 827 F.2d at 128-40 (Easterbrook, J.,  dissenting); Leonard W. Levy, The Establishment  Clause: Religion and the First Amendment (1986).
History proves that, and "[t]he true meaning of  the Establishment Clause can only be seen in its  history." Wallace, 472 U.S. at 113 (Rehnquist,  J., dissenting). See also, Lee v. Weisman, 505  U.S. at 632 (Scalia, J., dissenting) ("Justice  Holmes' aphorism that 'a page of history is worth  a volume of logic' applies with particular force  to our Establishment Clause jurisprudence.")  (internal citation omitted). History shows that  "[f]rom our Nation's origin, prayer has been a  prominent part of governmental ceremonies and  proclamations. The Declaration of Independence,  the document marking our birth as a separate  people, 'appeal[ed] to the Supreme Judge of the  world for the rectitude of our intentions' and  avowed 'a firm reliance on the protection of  divine Providence.'" Id. at 633. In fact, George  Washington, in his first inaugural address,  "after swearing his oath of office on a Bible, .  . . deliberately made a prayer a part of his  first official act as President." Id. And when  Congress passed the first ten amendments to the  Constitution, "George Washington himself, at the  request of the very Congress which passed the  Bill of Rights, proclaimed a day of 'public  thanksgiving and prayer, to be observed by  acknowledging with grateful hearts the many and  signal favors of Almighty God.'" Id. at 635. As  Justice Rehnquist succinctly summarized: "History  must judge whether it was the Father of his  Country in 1789, or a majority of the Court which  has strayed from the meaning of the Establishment  Clause." Wallace, 472 U.S. at 113 (Rehnquist, J.,  dissenting).
The Lemon "three-part test represents a  determined effort to craft a workable rule from  a historically faulty doctrine; but the rule can  only be as sound as the doctrine it attempts to  service." Id. at 110. Lemon's view of the  Establishment Clause "is demonstrably incorrect  as a matter of history. And its repetition in  varying forms in succeeding opinions of the Court  can give it no more authority than it possesses  as a matter of fact; stare decisis may bind  courts as to matters of law, but it cannot bind  them as to matters of history." Id.
For now, however, the history as viewed by  these dissenting jurists has been displaced by  the Lemon test. Until the Court returns to the  original understanding of the Establishment  Clause we are bound by Lemon, and we therefore  are left to measure the dilution of the religious  message and question the sincerity of the  government's secular motive--neither task well  suited to the judiciary. Nonetheless, even under  these complicated standards, the Ten Commandments  monument does not constitute an establishment of  religion.
III.
The Ten Commandments monument serves several  secular purposes, including a recognition of our  country's legal, historical, and yes, religious  roots. Any perceived endorsement of religion is  diluted by Elkhart's incorporation of secular  symbols on the monument--placing the Ten  Commandments in context of this country's  history--and by the existence of other secular  monuments in Elkhart's municipal building  parkway. Moreover, even if we were to conclude  that the monument fails the strictures of the  Lemon test, I believe that history and ubiquity  justify Elkhart's decision to leave undisturbed  a monument which has rested unobtrusively and  undisturbed in front of its municipal building  for more than forty years in recognition of our  country's religious and legal roots. I therefore  DISSENT from the court's holding that Elkhart's  decision to leave in place the Ten Commandments  monument constitutes an establishment of  religion, and its implicit mandate that it must  be removed.
Notes:


1
 WHEREAS, the issue of the Ten Commandments  Monument outside Elkhart City Hall has been  raised by a person who is represented by the  Indiana Civil Liberties Union. The Indiana Civil  Liberties Union has contacted the Mayor of the  City of Elkhart and has stated that a lawsuit  will be filed if the Ten Commandments Monument is  not removed.
WHEREAS, in recognition of the historical  significance of the Ten Commandments, the  Fraternal Order of Eagles presented the Ten  Commandments monument to the City of Elkhart in  May, 1958. In addition to the Ten Commandments,  the Monument contains symbols that reflect the  cross cultural and historical significance of the  Ten Commandments.
WHEREAS, the Ten Commandments Monument has stood  outside in an unobtrusive location to the north  of the entrance of City Hall since 1958. There  are numerous other historical and cultural  plaques, memorials, and monuments located south  of the entrance of city hall, in the foyer just  inside the city hall entrance, at the first floor  open area of city hall, and at the second and  third floor open areas of city hall; and WHEREAS, the Ten Commandments have had a  significant impact on the development of the  fundamental legal principles of Western  Civilization.
NOW, THEREFORE, BE IT RESOLVED BY THE COMMON  COUNCIL OF THE CITY OF ELKHART, INDIANA, THAT
The Ten Commandments Monument is a historical and  cultural monument that reflects one of the  earliest codes of human conduct. It is proper for  the Ten Commandments Monument to remain and the  defense of this position is strongly endorsed.


2
 The frieze contained on the south wall of the  courtroom of the United States Supreme Court  includes a procession of great lawgivers of  history, including Hammurabi, the Babylonian king  who developed the Code of Hammurabi, and Napoleon  Bonaparte, Suhre v. Haywood County, N.C., 55  F.Supp.2d 384, 393, 395 (W.D.N.C. 1999), figures  possibly recognizable to the learned lawyers  arguing before the Supreme Court, but unlikely  familiar to many laypersons.


3
 The court is concerned that this monument could  have a religious meaning to someone approaching  the building because it uses the words "hallowed"  and "holy." Opinion at 26-27. Considering the  words in the context of the display and its  location, however, demonstrates that there is  nothing religious about the display. Rather, the  ground is "hallowed" because freedom's "holy  light" burns "here," and "here" is the municipal  building where justice is served through the  county government. The choice of the words  "hallowed" and "holy" merely serve as a literary  device to honor freedom; the words in context do  not have a religious meaning. See Webster's  Seventh New Collegiate Dictionary (G. & C.  Merriam Co. 1972), offering alternative  definitions for "hallow"--one religious, "to make  holy," and one secular, "to respect greatly."


4
 While Anderson was decided before Stone v.  Graham, 449 U.S. 39 (1980) (per curiam), Stone is  distinguishable because it involved the posting  of the Ten Commandments in the school setting.  See infra at 54-56. In fact, the five-Justice  majority in Stone did not even cite to Anderson--  the only circuit decision considering and  approving the constitutionality of a Ten  Commandments monument.


5
 Although the court insists "the monument  certainly cannot be fairly characterized as a  component of a comprehensive display of the  cultural heritage of the people of Elkhart," the  facts point to the opposite conclusion. Within  the very small 25-foot-wide courtyard rest four  historical displays, including a monument to  freedom, the Revolutionary War monument, the Ten  Commandments monument, and the Elk bas-relief.  These displays represent various aspects of our  country and Elkhart's history, and encompass  themes relevant to the offices located inside the  Municipal Building, including not just the city  court, but also the mayor's office, the human  relations department, and the offices of the  Common Council. Given the limited space  available, it is impossible to get much more  "comprehensive" than the current display. A more  compact layout could lose what Elkhart strived to  create--an aesthetically pleasing visual display,  centered by the Elk bas-relief and balanced by  the other monuments that flank the walkway. Nor  does a display have to be "comprehensive" to  dilute the religious aspect of one exhibit, as is  clear from the Supreme Court's decisions in Lynch  and Allegheny--displays which were far from  comprehensive.


6
 In fact, the differences between the monument at  issue in this case and the display challenged in  American Jewish Congress are very similar to the  differences the Supreme Court faced in Allegheny: the creche, which was unconstitutionally favored  by its prominent and solitary placement inside  the county courthouse, and the menorah, which was  constitutionally located outside the courthouse  near a Christmas tree and a sign saluting  liberty. As noted, the location proved  dispositive in Allegheny.


7
 The text of the Ten Commandments monument listed  twelve commands so as to serve as an amalgamation  of the Jewish, Protestant and Catholic versions  of the Ten Commandments. The first six commands  refer to God or the Sabbath, while the last six  do not. Opinion at 296.


8
 In this last regard, the Common Council's  resolution not only explains its secular purpose,  but also serves to inform the citizenry that  Elkhart has no desire to endorse religion--it is  merely acknowledging religion's role in our  country's history. Or in the court's language,  Elkhart in passing the resolution has "taken  steps to 'obviate its religious purpose.'"  Opinion at 303 n.8.